Exhibit 10.1

 

Published CUSIP Number: 00739YAC7

 

CREDIT AGREEMENT

 

among

 

ADVANCE AMERICA, CASH ADVANCE CENTERS, INC.,

as Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and L/C Issuer

 

WELLS FARGO BANK, N.A.,

as Syndication Agent,

 

U.S. BANK NATIONAL ASSOCIATION,

SYNOVUS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

Dated as of December 5, 2011

 

Arranged By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book Managers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.1

Definitions.

1

1.2

Other Interpretive Provisions.

27

1.3

Accounting Terms.

28

1.4

Rounding.

28

1.5

Times of Day.

28

1.6

Letter of Credit Amounts.

28

ARTICLE II THE COMMITMENTS AND EXTENSION OF CREDITS

29

2.1

Revolving Loans.

29

2.2

Borrowings, Conversions and Continuations of Loans.

29

2.3

Letters of Credit.

30

2.4

Swingline Loans.

38

2.5

Prepayments.

41

2.6

Termination or Reduction of Aggregate Revolving Commitments.

43

2.7

Repayment of Loans.

43

2.8

Interest.

44

2.9

Fees.

44

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

45

2.11

Evidence of Debt.

45

2.12

Payments Generally; Administrative Agent’s Clawback.

46

2.13

Sharing of Payments by Lenders.

47

2.14

Cash Collateral.

48

2.15

Defaulting Lenders.

49

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

50

3.1

Taxes.

50

3.2

Illegality.

53

3.3

Inability to Determine Rates.

54

3.4

Increased Costs.

54

3.5

Compensation for Losses.

55

3.6

Mitigation Obligations; Replacement of Lenders.

56

3.7

Survival.

56

ARTICLE IV GUARANTY

56

4.1

The Guaranty.

56

4.2

Obligations Unconditional.

57

4.3

Reinstatement.

58

4.4

Certain Additional Waivers.

58

4.5

Remedies.

58

4.6

Rights of Contribution.

58

4.7

Guarantee of Payment; Continuing Guarantee.

58

ARTICLE V CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

58

5.1

Conditions of Effectiveness.

59

5.2

Conditions to All Extensions of Credit.

60

ARTICLE VI REPRESENTATIONS AND WARRANTIES

60

6.1

Financial Condition.

60

 

--------------------------------------------------------------------------------


 

6.2

No Changes.

61

6.3

Organization; Existence; Compliance with Law.

61

6.4

Power; Authorization; Enforceable Obligations.

61

6.5

No Legal Bar.

62

6.6

No Material Litigation.

62

6.7

No Default.

62

6.8

Ownership of Property; Liens.

62

6.9

Intellectual Property.

62

6.10

No Burdensome Restrictions.

62

6.11

Taxes.

63

6.12

ERISA

63

6.13

Governmental Regulations, Etc.

63

6.14

Subsidiaries.

64

6.15

Purpose of Extensions of Credit.

64

6.16

Environmental Matters.

64

6.17

Obligations under Leases.

65

6.18

Disclosure.

65

6.19

Bank Accounts.

65

6.20

Solvency.

65

6.21

Collateral Matters.

65

6.22

Insurance.

66

ARTICLE VII AFFIRMATIVE COVENANTS

66

7.1

Financial Statements.

66

7.2

Certificates; Other Information.

67

7.3

Notices.

69

7.4

Payment of Taxes.

70

7.5

Conduct of Business and Maintenance of Existence.

70

7.6

Maintenance of Property; Insurance.

70

7.7

Inspection of Property; Books and Records; Discussions.

70

7.8

Environmental Laws.

71

7.9

Financial Covenants.

71

7.10

Additional Guaranties and Stock Pledges.

72

7.11

Ownership of Subsidiaries.

72

7.12

Use of Proceeds.

73

7.13

Acknowledgment of Grant of Security Interest in Deposit Accounts.

73

ARTICLE VIII NEGATIVE COVENANTS

73

8.1

Indebtedness.

73

8.2

Liens.

74

8.3

Consolidation, Merger, Divestiture, etc.

74

8.4

Acquisitions.

75

8.5

Investments.

76

8.6

Change in Fiscal Year; Change in Legal Name or State of Formation; Amendment to
Organization Documents.

76

8.7

Restricted Payments.

76

8.8

Sale Leasebacks.

77

 

--------------------------------------------------------------------------------


 

8.9

No Further Negative Pledges.

77

8.10

Transactions with Affiliates.

78

8.11

Subordinated Debt.

78

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

78

9.1

Events of Default.

78

9.2

Remedies Upon Event of Default.

80

9.3

Application of Funds.

80

ARTICLE X ADMINISTRATIVE AGENT

81

10.1

Appointment and Authority.

82

10.2

Rights as a Lender.

82

10.3

Exculpatory Provisions.

82

10.4

Reliance by Administrative Agent.

83

10.5

Delegation of Duties.

83

10.6

Resignation of Administrative Agent.

84

10.7

Non-Reliance on Administrative Agent and Other Lenders.

84

10.8

No Other Duties; Etc.

85

10.9

Administrative Agent May File Proofs of Claim.

85

10.10

Collateral and Guaranty Matters.

86

10.11

Swap Contracts and Treasury Management Agreements.

86

ARTICLE XI MISCELLANEOUS

86

11.1

Notices; Effectiveness; Electronic Communications.

86

11.2

Set-off.

88

11.3

Successors and Assigns.

89

11.4

No Waiver; Cumulative Remedies; Enforcement.

93

11.5

Expenses; Indemnity; and Damage Waiver.

93

11.6

Amendments, Etc.

95

11.7

Counterparts; Integration; Effectiveness.

100

11.8

Survival of Representations and Warranties.

100

11.9

Governing Law; Submission to Jurisdiction; Venue; Etc.

100

11.10

Waiver of Right to Trial by Jury.

101

11.11

Severability.

101

11.12

Treatment of Certain Information; Confidentiality.

101

11.13

USA PATRIOT Act.

102

11.14

Notice by Borrower regarding Nonpublic Information.

102

11.15

Consent to Security Interest in Deposit Accounts.

103

11.16

Interest Rate Limitation.

103

11.17

Payments Set Aside.

103

11.18

Replacement of Lenders.

104

11.19

No Advisory or Fiduciary Responsibility.

104

11.20

Electronic Execution of Assignments and Certain Other Documents.

105

11.21

Amendment and Restatement.

105

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

2.1

Lenders and Commitments

 

2.2

Form of Loan Notice

 

2.3

Existing Letters of Credit

 

2.4

Form of Swingline Loan Notice

 

2.11(a)

Form of Note

 

6.9

Intellectual Property

 

6.14

Subsidiaries

 

6.19

Bank Accounts

 

6.21(a)

Chief Executive Office, Taxpayer Identification Number, Etc.

 

6.21(b)

Changes in Legal Name, State of Formation or Structure

 

7.2

Form of Compliance Certificate

 

7.10

Form of Joinder Agreement

 

8.1

Indebtedness

 

11.1

Certain Notice Addresses

 

11.3

Form of Assignment and Assumption

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of December 5, 2011 among ADVANCE AMERICA, CASH
ADVANCE CENTERS, INC., a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.

 

WHEREAS, the Borrower has requested that the Lenders provide $300 million in
credit facilities for the purposes set forth herein, and the Lenders are willing
to do so on the terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.1           Definitions.

 

As used in this Credit Agreement, the following terms shall have the meanings
specified below:

 

“Acquisition” means any transaction in which any member of the Consolidated
Group directly or indirectly (i) acquires all or substantially all of (A) the
Property of another Person or (B) any division, business unit or product line of
another Person, in each case whether through a purchase of assets, merger or
otherwise, or (ii) acquires (in one transaction or as the most recent
transaction in a series of transactions) control of at least a majority of the
Voting Stock of another Person, other than the acquisition of Voting Stock of a
Wholly Owned Subsidiary solely in connection with the organization and
capitalization of that Subsidiary by a member of the Consolidated Group.

 

“Active Domestic Subsidiary” means any Domestic Subsidiary that is an Active
Subsidiary.

 

“Active Foreign Subsidiary” means any Foreign Subsidiary that is an Active
Subsidiary.

 

“Active Subsidiary” means any Subsidiary that engages in any business or owns
any Property with a book value in excess of $20,000; provided that any
Subsidiary that is not otherwise an Active Subsidiary shall be deemed to be an
Active Subsidiary (a) with respect to any Subsidiary in existence on the Closing
Date, on March 31, 2012 if such Subsidiary legally exists on such date and
(b) with respect to any Subsidiary acquired or formed after the Closing Date,
the date 90 days after its acquisition or formation if such Subsidiary legally
exists on such date.

 

“Adjusted Transaction Receivables” means the sum of (a) all Transaction
Receivables minus (b) Excluded Transaction Receivables (other than any such
Excluded Transaction Receivables which have been charged-off by the applicable
member of the Consolidated Group).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.

 

“Administrative Agent’s Fee Letter” means that certain letter agreement dated as
of November 4, 2011 among the Administrative Agent, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and the Borrower.

 

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.1 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
provided by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person.  For purposes of this definition, “control” when used
with respect to any Person means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is TWO HUNDRED MILLION DOLLARS ($200,000,000).

 

“Ancillary Services” means the offering, selling or servicing of third party
products or services, such as money orders, bill payments, money transfers (send
and receive), loads and re-loads of pre-paid cards, check cashing, insurance
products and policies, short term secured and unsecured consumer loans, gold
buying, tax return preparation, pawn lending, installment lending and title
lending.

 

“Ancillary Services Funds” means all proceeds of Ancillary Services, in each
case collected by the Borrower or any Subsidiary as agent for a third party
(each, a “Third Party”).

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.2(b):

 

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

Eurodollar Loans

 

Base Rate Loans

 

Commitment
Fee

 

 

 

 

 

 

 

 

 

 

 

1

 

Less than or equal to 1.0:1.0

 

2.00

%

1.00

%

0.250

%

2

 

Less than or equal to 2.0:1.0 but greater than 1.0:1.0

 

2.25

%

1.25

%

0.250

%

3

 

Less than or equal to 3.0:1.0 but greater than 2.0:1.0

 

2.50

%

1.50

%

0.375

%

4

 

Greater than 3.0:1.0

 

2.75

%

1.75

%

0.500

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is required
to be delivered pursuant to Section 7.2(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level 4 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the first Business Day immediately following the date on which such Compliance
Certificate is delivered.  The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 7.2(b) for the
fiscal quarter ending December 31, 2011 shall be determined based upon Pricing
Level 2.  Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Rate for any period shall be

 

2

--------------------------------------------------------------------------------


 

subject to the provisions of Section 2.10(b).

 

“Approved Fund” means any Fund that (a) is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender and (b) if such Approved Fund will
hold Revolving Commitments, regularly participates in revolving credit
facilities similar to those provided under the Credit Agreement.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells
Fargo Securities, LLC, each in its capacity as a joint lead arranger and joint
book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.3(b)), and accepted by the Administrative Agent, in substantially
the form of Schedule 11.3 or any other form approved by the Administrative
Agent.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (a) such Person institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; (b) such Person applies for or
consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its Property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; (c) any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its Property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; (d) such Person becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due; or (e) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the Property of any such Person and is not released,
vacated or fully bonded within sixty days after its issue or levy.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.0%  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in the “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

 

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.2.

 

3

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.1.

 

“Branch Operating Income” means, for each branch operating location for members
of the Consolidated Group, on a branch-by-branch basis, for any period, the sum
of (a) net income (but excluding for purposes hereof, extraordinary gains and
losses and gains or losses from the sale or disposition of assets and, in each
case, related tax effects thereon and any bad debt expense accrued in excess of
the actual bad debt write-off net of recoveries) plus (b) in the case of the
remaining components, to the extent deducted in determining net income, the sum
of (i) interest expense, (ii) all provisions for federal, state and local income
taxes, (iii) amortization, (iv) corporate, general and administrative expenses,
and (v) fees charged by the Borrower or the Borrower’s Subsidiaries to each
branch, in each case determined in accordance with GAAP.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan or any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, means any such day on which dealings
between banks are conducted in Dollar deposits in the London interbank
eurodollar market.

 

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is or should be accounted
for as a capital lease on the balance sheet of that Person.

 

“Capital Lease Obligation” means the capital lease obligations relating to a
Capital Lease determined in accordance with GAAP.

 

“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swingline Lender (as applicable) and the Lenders, as collateral
for the L/C Obligations, Obligations in respect of Swingline Loans or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the L/C Issuer
or Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swingline Lender (as applicable).  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any

 

4

--------------------------------------------------------------------------------


 

Lender, or (ii) any domestic commercial bank of recognized standing (y) having
capital and surplus in excess of $500,000,000 and (z) whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by a Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations, (e) obligations of any State of the
United States of America or any political subdivision thereof, the interest with
respect to which is exempt from federal income taxation under Section 103 of the
Internal Revenue Code, having a long term rating of at least AA- or Aa-3 by S&P
or Moody’s, respectively, and maturing within three years from the date of
acquisition thereof, (f) Investments, classified in accordance with GAAP as
current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $100,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (e), and (g) other Investments deemed to be
cash equivalents in accordance with GAAP.

 

“Change of Control” means the occurrence of either of the following events:

 

(i)            any “person” or “group” within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act (other than the Permitted Shareholders and any
employee benefit plan of the Borrower or its Subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of Voting
Stock representing more than 35% of the Voting Stock of the Borrower on a fully
diluted basis; or

 

(ii)           during any period of 24 consecutive months, a majority of the
members of the board of directors (or other equivalent governing body) of the
Borrower cease to be composed of individuals (A) who were members of that board
(or other equivalent governing body) on the first day of such period, (B) whose
election or nomination to that board (or other equivalent governing body) was
approved by individuals referred to in clause (A) above constituting at the time
of such election or nomination at least a majority of that board (or other
equivalent governing body) or (C) whose election or nomination to that board (or
other equivalent governing body) was approved by individuals referred to in
clauses (A) or (B) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body (excluding, in
the case of both clause (A) and clause (B), any individual whose initial
nomination for, or assumption of office as, a member of that board (or other
equivalent governing body) occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors (or other
equivalent governing body)).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd

 

5

--------------------------------------------------------------------------------


 

Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines and directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date” means the date hereof.

 

“Collateral” means a collective reference to all Property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
Lenders, are purported to be granted pursuant to and in accordance with the
terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, such security documents executed and delivered by the
Credit Parties pursuant to Section 7.10 and such other documents executed and
delivered in connection with the attachment and perfection of the Administrative
Agent’s security interests and liens arising thereunder.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term Loan Commitment of such Lender.

 

“Commitment Fee” has the meaning specified in Section 2.9(a).

 

“Commitment Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15; provided that if the commitment of each
Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.2 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments and
(b) with respect to such Lender’s portion of the outstanding Term Loan at any
time, the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of the Term Loan held by such Lender at such time subject to
adjustment as provided in Section 2.15.  The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.1 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to clause (v) of
the second proviso in Section 11.6, as applicable.

 

“Commitment Period” means, with respect to the Revolving Commitments, the period
from and including the Closing Date to the earliest of (a) the Maturity Date,
(b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.6, and (c) the date of termination of the commitment of each Lender to
make Loans and of the obligation of the L/C Issuer to make L/C Extension of
Credits pursuant to Section 9.2.

 

“Compliance Certificate” has the meaning set forth in Section 7.2(b).

 

“Consolidated Adjusted EBITDA” means, for the members of Consolidated Group on a
consolidated basis for any period, the sum of (i) Consolidated EBITDA for such
period minus (ii) Consolidated Capital Expenditures for such period minus
(iii) federal, state and local income taxes paid during such period.

 

“Consolidated Capital Expenditures” means, for the members of Consolidated Group
on a

 

6

--------------------------------------------------------------------------------


 

consolidated basis for any period, without duplication, all expenditures
(whether paid in cash or other consideration) of the members of the Consolidated
Group during such period that, in accordance with GAAP, are or should be
included in additions to property, plant and equipment or similar items
reflected in the consolidated financial statements for such period; provided,
that Consolidated Capital Expenditures shall not include, for purposes hereof,
(a) expenditures of proceeds of Divestitures within six (6) months of receipt of
such proceeds, (b) expenditures of proceeds of insurance settlements,
condemnation awards and other settlements in respect of lost, destroyed, damaged
or condemned assets, equipment or other property to the extent such expenditures
are made to replace or repair such lost, destroyed, damaged or condemned assets,
equipment or other property or otherwise to acquire assets or properties useful
in the business of the members of the Consolidated Group within six (6) months
of receipt of such proceeds and (c) Capital Lease Obligations relating to the
Borrower’s headquarters in Spartanburg, South Carolina.

 

“Consolidated EBITDA” means, for the members of the Consolidated Group on a
consolidated basis for any period, the sum of (a) Consolidated Net Income for
such period plus (b) to the extent deducted in determining Consolidated Net
Income, the sum of (i) Consolidated Interest Expense for such period, (ii) all
provisions for federal, state and local income taxes for such period,
(iii) depreciation and amortization for such period, (iv) noncash stock-based
compensation expense for such period, (v) non-cash charges associated with
impairment of goodwill for such period, (vi) non-cash charges associated with
the write-off of deferred financing costs for such period and (vii) non-cash
charges associated with impairment and related loss on disposal of fixed assets
for such period in an aggregate amount (for this clause (vii)) not to exceed an
amount equal to 10% of consolidated net fixed assets as of the last day of the
fiscal quarter ending immediately prior to the first day of such period minus
(c) to the extent included in determining Consolidated Net Income, non-cash gain
on the disposal of fixed assets for such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of the end of each fiscal
quarter of the Borrower, the ratio of Consolidated Adjusted EBITDA for the
period of four consecutive fiscal quarters ending as of such day to Consolidated
Fixed Charges for the period of four consecutive fiscal quarters ending as of
such day.

 

“Consolidated Fixed Charges” means, for the members of the Consolidated Group on
a consolidated basis for any period, the sum of (a) Consolidated Interest
Expense for such period plus (b) scheduled current maturities of Consolidated
Funded Debt (including, for purposes hereof, mandatory commitment reductions,
sinking fund payments, payments in respect of the principal component under
Capital Leases and the like relating thereto) for such period plus
(c) Restricted Payments (other than a Permitted Stock Repurchase) for such
period.

 

“Consolidated Funded Debt” means, as of any day, Funded Debt of the members of
the Consolidated Group on a consolidated basis.

 

“Consolidated Group” means the Borrower and its Subsidiaries.

 

“Consolidated Interest Expense” means, for the members of the Consolidated Group
on a consolidated basis for any period, gross interest expense (including
amortization of debt discount and premium, the interest component under Capital
Leases and the implied interest component under Securitization Transactions),
without deduction or off-set for interest income.

 

“Consolidated Net Income” means, for the members of the Consolidated Group on a
consolidated basis for any period, net income, but excluding any extraordinary
gains or losses and related tax effects thereon.

 

“Consolidated Senior Secured Funded Debt” means Consolidated Funded Debt that is
(a) not

 

7

--------------------------------------------------------------------------------


 

Subordinated Debt or (b) secured by a Lien on any Property of any member of the
Consolidated Group.

 

“Consolidated Senior Secured Leverage Ratio” means, as of the last day of each
fiscal quarter of the Borrower, the ratio of (a) Consolidated Senior Secured
Funded Debt on such day to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ending as of such day.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the members of the Consolidated Group on a consolidated basis, the difference of
(a) shareholders’ equity of the members of the Consolidated Group on such date
minus (b) assets of the members of the Consolidated Group that are considered to
be intangible assets under GAAP, including customer lists, goodwill, computer
software that is not embedded in a fixed asset of any member of the Consolidated
Group or otherwise included in the value of such fixed asset which is included
on the consolidated balance sheet, copyrights, trade names, trademarks, patents
and capitalized research and development costs; provided, however, that there
shall be excluded from the calculation of “Consolidated Tangible Net Worth” any
effects resulting from the application of FASB Statement No. 158; Employers’
Accounting for Defined Pension and other Postretirement Plans.

 

“Consolidated Total Leverage Ratio” means, as of the last day of each fiscal
quarter of the Borrower, the ratio of Consolidated Funded Debt on such day to
Consolidated EBITDA for the period of four consecutive fiscal quarters ending as
of such day.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Credit Agreement” means this Credit Agreement.

 

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the L/C Documents, the Collateral Documents, each Joinder Agreement, the
Fee Letters and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14.

 

“Credit Party” means any of the Borrower and the Guarantors.

 

“Debt Issuance” means the issuance by the Borrower or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.1.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Revolving Loans that are Eurodollar Loans plus 2% per annum.

 

8

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

“Divestiture” means any transaction by which any member of the Consolidated
Group sells, leases, transfers or otherwise disposes of (i) any Property with
which an ongoing business is conducted, (ii) all or substantially all or any
substantial portion of its Property or (iii) the Capital Stock of a Subsidiary,
in each case other than (A) the sale of inventory in the ordinary course of
business, (B) the sale, lease, transfer or other disposition of plant, property
and equipment which is no longer used or useful in the business of such member
of the Consolidated Group, (C) sales, leases, transfers or other dispositions of
Property (including Capital Stock of a Subsidiary) by one member of the
Consolidated Group to another member of the Consolidated Group provided that if
the transferor is a Credit Party then the transferee shall be a Credit Party,
(D) the disposition of accounts receivable in connection with the collection or
compromise thereof, (E) the disposition of Securitization Receivables in
connection with a Securitization Transaction permitted under Section 8.1,
(F) the disposition of aircraft so long as the Net Cash Proceeds thereof are
used by any member of the Consolidated Group to purchase another aircraft within
180 days after the date of such disposition, (G) sales of real property so long
as the Net Cash Proceeds thereof are used to prepay Indebtedness secured by such
real property, (H) licenses, sublicenses, leases or subleases granted to others
not interfering in any material respect with the business of the Borrower and
its Subsidiaries, (I) the sale or disposition of Cash Equivalents for fair
market value and (J) any Involuntary Divestiture.

 

“Dollars” and “$” mean lawful currency of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the Laws of any State of the United States of America or the District of
Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.3(b) (subject to such consents, if any, as may be
required under Section 11.3(b)(iii)).

 

9

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all lawful and applicable federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance of its Capital Stock, other than (a) an issuance to a Credit
Party by a Subsidiary of such Credit Party, (b) an issuance made to qualify
directors where required by applicable law, (c) an issuance in connection with a
conversion of debt securities to equity, (d) an issuance in connection with the
exercise by any former, present or future employee, officer or director under a
Stock Option Plan, and (e) an issuance of the Capital Stock of the Borrower in
connection with an Acquisition permitted under Section 8.4.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any member of the Consolidated Group within the
meaning of Section 414(b) or (c) of the Internal Revenue Code (and Sections
414(m) and (o) of the Internal Revenue Code for purposes of provisions relating
to Section 412 of the Internal Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Base Rate” means:

 

(a)           for any Interest Period with respect to any Eurodollar Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as

 

10

--------------------------------------------------------------------------------


 

may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such rate is not available at such time for any reason, then
the “Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.

 

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Loan, a rate per annum determined by the Administrative Agent to be
equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for such
Eurodollar Loan for such Interest Period by (ii) one minus the Eurodollar
Reserve Percentage for such Eurodollar Loan for such Interest Period and (b) for
any day with respect to any Base Rate Loan bearing interest at a rate based on
the Eurodollar Rate, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Base Rate Loan for such day by (ii) one minus the Eurodollar Reserve
Percentage for such Base Rate Loan for such day.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based on clause
(a) of the definition of “Eurodollar Base Rate”.

 

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Board of Governors of the Federal Reserve System for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”).  The Eurodollar Rate for each
outstanding Eurodollar Loan and for each outstanding Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” means such term as defined in Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Transaction Receivables” means Transaction Receivables (i) as to which
the related checks are returned for insufficient funds, improper endorsement,
fraud, closed accounts or stop pays and (ii) which are more than sixty (60) days
past due and for which a repayment schedule has not been established and
maintained by the applicable customer and the applicable member of the
Consolidated

 

11

--------------------------------------------------------------------------------


 

Group.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.1(e)(ii), (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.18), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.1(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.1(a)(i) or (ii) and

(e) any Taxes imposed on any “withholdable payment” payable to such recipient as
a result of the failure of such recipient to satisfy the applicable requirements
as set forth in FATCA after December 31, 2012.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 24, 2008 among the Borrower, the guarantors identified therein, the
lenders identified therein and Bank of America, N.A., as administrative agent.

 

“Existing Letters of Credit” means those Letters of Credit outstanding on the
Closing Date and identified on Schedule 2.3.

 

“Extension of Credit” means each of the following: (a) a Borrowing and (b) an
L/C Extension of Credit.

 

“Family Members” means, with respect to any individual, any grandparent, parent,
lineal descendant (including adoptive relationships), sibling or spouse of such
individual, any grandparent, parent, lineal descendant (including adoptive
relationships), sibling or spouse of any of the foregoing and any entity all of
the economic interests in which is beneficially owned by any of the foregoing,
and any trust created for the benefit of any of the foregoing.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations promulgated thereunder or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such

 

12

--------------------------------------------------------------------------------


 

transactions as determined by the Administrative Agent.

 

“Fee Letters” means, collectively, the Administrative Agent’s Fee Letter and the
Wells Fargo Fee Letter.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Commitment Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized by the Defaulting Lender in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Commitment Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized by the Defaulting Lender in accordance
with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means, with respect to any Person, without duplication, all of the
following whether or not included as indebtedness or liabilities in accordance
with GAAP: (i) all obligations of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, (iii) all
purchase money indebtedness of such Person, including without limitation the
principal portion of all obligations of such Person under Capital Leases,
(iv) all obligations of such Person under conditional sale or other title
retention agreements relating to Property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (v) all obligations of such
Person issued or assumed as the deferred purchase price of Property or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business and due within six months of the incurrence thereof) which would
appear as liabilities on a balance sheet of such Person, (vi) all Support
Obligations of such Person with respect to Funded Debt of another Person,
(vii) the then maximum available amount of all standby letters of credit issued
for the account of such Person (other than Letters of Credit issued in support
of obligations of such Person under Treasury Management Agreements up to a
maximum available amount of $2,500,000), (viii) the maximum available amount of
all bankers’ acceptance, bank guaranties and similar instruments created for the
account of such Person, (ix) all Funded Debt of another Person secured by a Lien
on any Property of such Person, whether or not such Funded Debt has been
assumed, provided that for purposes of this clause (ix) the amount of such
Funded Debt shall be limited to the greater of (A) the amount of such Funded
Debt as to which there is recourse to such Person and (B) the fair market value
of the Property which is subject to the Lien, (x) the Borrower’s good faith
estimate of the amount of all deferred purchase price obligations (including,
without limitation, earnout payment obligations) of such Person relating to
Acquisitions permitted by Section 8.4 (which estimate shall not be, with respect
to any deferred purchase price obligation, less than the amount of such
obligation that would appear as liability on a balance sheet of such Person);
(xi) the outstanding principal amount attributed to such Person or such Person’s
Property under any Securitization Transaction and (xii) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such

 

13

--------------------------------------------------------------------------------


 

Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease or does
not otherwise appear on a balance sheet under GAAP.  The Funded Debt of any
Person shall include the Funded Debt of any partnership or joint venture in
which such Person is a general partner or joint venturer, but only to the extent
to which there is recourse to such Person for the payment of such Funded Debt. 
The Funded Debt of any Person shall not include (i) all obligations of such
Person in respect of Swap Contracts and (ii) all obligations of such Person
under Treasury Management Agreements.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time but subject to the terms of Section 1.3.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantors” means, collectively, (a) the Persons identified as “Guarantor” on
the signature pages hereto, (b) each other Person which hereafter becomes a
Guarantor by execution of a Joinder Agreement, (c) with respect to obligations
under any Swap Contract between any Subsidiary and any Lender or Affiliate of a
Lender that is permitted to be incurred pursuant to Section 8.1 and obligations
under any Treasury Management Agreement between any Subsidiary and any Lender or
Affiliate of a Lender, the Borrower, and (d) the successors and permitted
assigns of the foregoing.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

 

“Honor Date” has the meaning set forth in Section 2.3(c).

 

“Incremental Facilities” has the meaning specified in Section 11.6.

 

“Incremental Facility Commitment” means a commitment to an Incremental Facility.

 

“Incremental Revolving Increase” has the meaning specified in Section 11.6.

 

“Incremental Term Facility” has the meaning specified in Section 11.6.

 

“Indebtedness” means, with respect to any Person, all of the following whether
or not included as indebtedness or liabilities in accordance with GAAP: (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all purchase money
indebtedness, (iv) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (v) all obligations
of such Person issued or assumed as the deferred purchase price of Property or
services purchased by such Person (other than trade debt incurred in the
ordinary course of business and due within six months of the incurrence thereof)
which would appear as liabilities on a balance sheet of such Person, (vi) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (vii) the Borrower’s good faith estimate of the amount
of all deferred purchase price obligations (including, without limitation,
earnout payment obligations) of such

 

14

--------------------------------------------------------------------------------


 

Person relating to Acquisitions permitted by Section 8.4 (which estimate shall
not be, with respect to any deferred purchase price obligation, less than the
amount of such obligation that would appear as liability on a balance sheet of
such Person); (viii) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, provided that for purposes hereof the amount
of such Indebtedness shall be limited to the greater of (A) the amount of such
Indebtedness as to which there is recourse to such Person and (B) the fair
market value of the Property which is subject to the Lien, (ix) all Support
Obligations of such Person with respect to Indebtedness of another Person,
(x) all obligations of such Person in respect of Swap Contracts, (xi) all
obligations of such Person under Treasury Management Agreements, (xii) the
maximum amount of all standby letters of credit issued, bankers’ acceptances,
bank guaranties and similar instruments created for the account of such Person
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (xiii) all preferred stock issued by such Person and required by
the terms thereof to be redeemed, or for which mandatory sinking fund payments
are due, by a fixed date occurring prior to the Maturity Date, (xiv) the
outstanding principal amount attributed to such Person or such Person’s Property
under any Securitization Transaction and (xv) the principal balance outstanding
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.  The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, but only to the extent to which there is
recourse to such Person for payment of such Indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning set forth in Section 11.5(b).

 

“Information” has the meaning specified in Section 11.12.

 

“Initial Revolving Facility” means the revolving facility established pursuant
to Section 2.1(a).

 

“Interest Payment Date” means:

 

(a)           With respect to any Revolving Loan:

 

(i)            if such Revolving Loan is a Base Rate Loan, the last day of each
March, June, September and December and the Maturity Date;

 

(ii)           if such Revolving Loan is a Eurodollar Loan, the last day of each
Interest Period for such Loan and the Maturity Date and in addition where the
applicable Interest Period is more than three months, then also on the date
three months from the beginning of the Interest Period, and each three months
thereafter;

 

(b)           With respect to the Term Loan, the last day of each calendar
month; and

 

(c)           With respect to any Swingline Loan, (i) the 13th day of each month
and the Maturity Date or (ii) in the event that such Swingline Loan is advanced
under an auto borrow, zero balance or other similar arrangement between the
Borrower and the Swingline Lender and such arrangement provides for different
interest payment dates, then such payment dates provided by such arrangement.

 

15

--------------------------------------------------------------------------------


 

“Interest Period” means the period commencing on the date such Eurodollar Loan
is disbursed or converted to or continued as a Eurodollar Loan and ending on the
date one, two, three or six months thereafter, as selected by the Borrower in
its Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment”, in any Person, means any loan or advance to such Person, any
purchase or other acquisition of any Capital Stock of such Person, any capital
contribution to such Person or any other investment in such Person, including,
without limitation, any Support Obligation incurred for the benefit of such
Person.

 

“Involuntary Divestiture” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any member of
the Consolidated Group.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Schedule 7.10(a) hereto or such other documents that the Administrative Agent
shall deem appropriate for such purpose executed and delivered by a Domestic
Subsidiary of the Borrower in accordance with the provisions of Section 7.10(a).

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

16

--------------------------------------------------------------------------------


 

“L/C Extension of Credit” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including, without duplication, all L/C
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.6.  For all purposes of this Credit Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

 

“Lenders” means the Persons identified as “Lenders” on the signature pages
hereto, each other Person that becomes a “Lender” in accordance with this Credit
Agreement and their successors and assigns and, as the context requires,
includes the Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Fee” shall have the meaning given such term in Section 2.3(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25 million.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof).

 

“Loans” means the Revolving Loans, the Term Loan and the Swingline Loans.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or the Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Loans, in each case pursuant to Section 2.2(a),
which, if in writing, shall be substantially in the form of Schedule 2.2.

 

“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or

 

17

--------------------------------------------------------------------------------


 

otherwise), operations, business, assets, liabilities or prospects of the
Consolidated Group taken as a whole, (ii) the ability of the Credit Parties
taken as a whole to perform any material obligation under the Credit Documents
to which it is a party or (iii) the rights and remedies of the Lenders under the
Credit Documents.

 

“Material Foreign Subsidiary” means any Foreign Subsidiary that has (a)
operating income that exceeds five percent (5%) of total operating income of the
Consolidated Group on a consolidated basis for the immediately preceding fiscal
quarter or (b) assets with a book value that exceeds five percent (5%) of the
book value of the total assets of the Consolidated Group on a consolidated basis
at any time.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” means December 5, 2016; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Domestic Subsidiary in respect of any
Divestiture, Involuntary Divestiture, Debt Issuance or Equity Transaction net of
(a) direct costs incurred in connection therewith (including legal, accounting
and investment banking fees, and sales commissions), (b) taxes paid or payable
as a result thereof and (c) in the case of any Divestiture or any Involuntary
Divestiture, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that “Net Cash Proceeds” shall include any
cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by the Borrower or any Domestic Subsidiary in
any Divestiture, Involuntary Divestiture, Debt Issuance or Equity Transaction.

 

“Note” has the meaning specified in Section 2.11(a).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between the Borrower or any Subsidiary
and any Lender or Affiliate of a Lender that is permitted to be incurred
pursuant to Section 8.1 and (b) all obligations under any Treasury Management
Agreement between the Borrower or any Subsidiary and any Lender or Affiliate of
a Lender.

 

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property which is not a Capital Lease other than

 

18

--------------------------------------------------------------------------------


 

any such lease in which that Person is the lessor.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

 

“Participant” has the meaning set forth in Section 11.3(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Investments” means Investments which are (a) cash and Cash
Equivalents; (b) accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms including, without limitation, accounts receivable acquired by
Persons to whom a member of the Consolidated Group provides marketing and/or
administrative services; (c) Transaction Receivables; (d) Investments received
in settlement of accounts receivable (created in the ordinary course of
business) from obligors; (e) Support Obligations permitted by Section 8.1; (f)
Acquisitions permitted by Section 8.4; (g) advances or loans to employees,
directors or officers not to exceed $500,000 in the aggregate at any time
outstanding; (h) Investments by the Borrower or any Domestic Subsidiary (other
than any Special Purpose Subsidiary), provided that in the case of a loan or
advance from a Foreign Subsidiary such loan or advance shall be subordinated to
the Obligations in a manner and to an extent reasonably acceptable to the
Administrative Agent; (i) Investments in the Borrower in Special Purpose
Subsidiaries, provided that the aggregate principal amount of all such
Investments made after the Closing Date shall not exceed $100,000 in any fiscal
year of the Borrower; (j) Investments by any Foreign Subsidiary in any other
Foreign Subsidiary; (k) Investments by the Borrower or any Domestic Subsidiary
in Specified Foreign Subsidiaries provided that the aggregate principal amount
of all such Investments made after the Closing Date shall not exceed $50 million
at any time outstanding; and (l) other loans, advances and investments of a
nature not contemplated in the foregoing subsections in an amount not to exceed
$1,000,000 in the aggregate at any time outstanding.

 

“Permitted Liens” means:

 

(a)           Liens arising under the Credit Documents;

 

19

--------------------------------------------------------------------------------


 

(b)           Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

 

(c)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);

 

(d)           consensual Liens of landlords in furniture, fixtures, equipment
and leasehold improvements of a member of the Consolidated Group to secure
leasehold obligations of such member of the Consolidated Group;

 

(e)           Liens (other than Liens created or imposed under ERISA) incurred
or deposits made by the members of the Consolidated Group in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

 

(f)            Liens in connection with attachments or judgments (including
judgment or appeal bonds), provided that, to the extent that such attachments
and judgments exceed $250,000 in the aggregate, such judgments secured shall,
within 30 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall have been discharged within 30 days
after the expiration of any such stay;

 

(g)           easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purposes;

 

(h)           Liens securing mortgage Indebtedness permitted under Section
8.1(i), provided that such Liens attach only to (1) the Specified Real Property,
(2) any lease agreement by and between the Borrower or any of its Subsidiaries
and Church and Commerce, LLC, a South Carolina limited liability company, (3)
any garage parking agreement by and between the Borrower or any of its
Subsidiaries and the City of Spartanburg and (4) all other parking agreements
and parking rights of the Borrower or any of its Subsidiaries in the City of
Spartanburg Garage located at 150 Dunbar Street now or hereafter existing;

 

(i)            Liens securing purchase money and sale/leaseback Indebtedness
(including Capital Leases and purchase money and sale/leaseback Indebtedness
assumed in an Acquisition permitted by Section 8.4) permitted under Section 8.1;
provided that such Liens attach only to the Property financed or leased and such
Liens attach thereto concurrently with or within 90 days after the acquisition
or construction thereof in connection with the purchase money transactions and
within 30 days after the closing of any sale/leaseback transaction;

 

(j)            leases or subleases granted to others not interfering in any
material respect with the

 

20

--------------------------------------------------------------------------------


 

business of any member of the Consolidated Group;

 

(k)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;

 

(l)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(m)          Liens created or deemed to exist in connection with a
Securitization Transaction (including any related filings of any financing
statements), but only to the extent that any such Lien relates to the
Securitization Receivables actually sold, contributed, financed or otherwise
conveyed pursuant to such transaction;

 

(n)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.5;

 

(o)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(p)           [Reserved];

 

(q)           Liens in favor of Third Parties in the Ancillary Services Funds;

 

(r)            Liens on Property of Specified Foreign Subsidiaries securing
Indebtedness permitted under Section 8.1(k);

 

(s)           deposits to secure the performance of obligations under agreements
providing for indemnification, adjustment of purchase price, earnest money or
similar obligations in connection with any Investment, Acquisition or
Divestiture; and

 

(t)            Liens not otherwise permitted by clauses (a) through (s) above,
so long as the aggregate outstanding principal amount of the obligations secured
thereby does not exceed $1,000,000 at any one time.

 

“Permitted Shareholders” means George D. Johnson, Jr., William M. Webster IV,
Stewart H. Johnson, Dean L. Buntrock and entities controlled by any or all of
them or any of their Family Members.

 

“Permitted Stock Repurchases” means the repurchase on any settlement date on and
after the Closing Date of Capital Stock of the Borrower in an aggregate amount
of up to $50 million (excluding commissions and any Capital Stock repurchases
under Section 8.7(c)) during any period of four consecutive fiscal quarters on
or after the Closing Date and $125 million (excluding commissions and any
Capital Stock repurchases under Section 8.7(c)) in total on and after the
Closing Date.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

21

--------------------------------------------------------------------------------


 

“Platform” has the meaning specified in Section 7.2.

 

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date given
by the Borrower to the Administrative Agent.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants in
Section 7.9, that any transaction shall be deemed to have occurred as of the
first day of the four fiscal quarter period ending as of the most recent fiscal
quarter end for which the Administrative Agent has received the Compliance
Certificate required by Section 7.2(b).  In connection with the foregoing, (a)
with respect to any Divestiture or Involuntary Divestiture, (i) income statement
and cash flow statement items (whether positive or negative) attributable to the
Property disposed of shall be excluded to the extent relating to the applicable
period and (ii) Indebtedness which is retired shall be excluded and deemed to
have been retired as of the first day of the applicable period and (b) with
respect to any Acquisition, (i) income statement items attributable to the
Person or Property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent and (ii) any
Indebtedness incurred or assumed by the Borrower or any Subsidiary (including
the Person or Property acquired) in connection with such transaction and any
Indebtedness of the Person or Property acquired which is not retired in
connection with such transaction shall be deemed to have been incurred as of the
first day of the applicable period.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Lender” has the meaning specified in Section 7.2.

 

“Quoted Rate” means, with respect to any Quoted Rate Swingline Loan, the fixed
or floating percentage rate per annum, if any, offered by the Swingline Lender
and accepted by the Borrower.

 

“Quoted Rate Swingline Loan” means a Swingline Loan bearing interest at the
Quoted Rate.

 

“Register” shall have the meaning given such term in Section 11.3(c).

 

“Regulation D, T or U” means Regulation D, T or U, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles containing any Materials of Environmental Concern).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period has been
waived.

 

“Request for Extension of Credit” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, (b) with respect to an L/C
Extension of Credit, a Letter of Credit Application, and (c) with respect to a
Swingline Loan, a Swingline Loan Notice.

 

22

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of (a) the unfunded Commitments and the outstanding
Loans (with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) or (b) if the Commitments have been
terminated, the outstanding Loans (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition).  The
unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Lenders
holding in the aggregate more than 50% of (a) the unfunded Revolving Commitments
and the outstanding Revolving Loans (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swingline
Loans being deemed “held” by such Lender for purposes of this definition) or
(b) if the Revolving Commitments have been terminated, the outstanding Revolving
Loans (with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition).  The unfunded Revolving
Commitments of, and the outstanding Revolving Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

 

“Requirement of Law” means any Law or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or to which any of its material Property is subject.

 

“Responsible Officer” means any of the Chief Executive Officer, the Chief
Financial Officer, the Controller, the Chief Operating Officer, the Chief
Accounting Officer or the Treasurer of the Borrower and any other officer of the
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer shall be conclusively presumed to have been authorized by
all necessary corporate action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock now or
hereafter outstanding, except (A) a dividend payable solely in shares of that
class to the holders of that class, and (B) dividends and other distributions
payable to members of the Consolidated Group, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock now or hereafter
outstanding, and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares of any
class of stock now or hereafter outstanding.

 

“Revolving Commitment” means, with respect to each Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.1, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.1 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to clause (v) of
the second proviso in Section 11.6, as applicable as such amount may be adjusted
from time to time in accordance with this Credit Agreement.

 

“Revolving Loan” shall have the meaning assigned to such term in Section 2.1(a).

 

23

--------------------------------------------------------------------------------


 

“Revolving Obligations” means the aggregate outstanding principal amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Receivables” means any accounts receivable, notes receivable,
rights to future lease payments or residuals or other similar rights to payment
of such member of the Consolidated Group, any assets related thereto or
otherwise customarily sold or pledged in securitization transactions and all
proceeds of the foregoing.

 

“Securitization Transaction” means any financing transaction (or series of
financing transactions) entered into by a member of the Consolidated Group
pursuant to which such member of the Consolidated Group may sell, convey or
otherwise transfer, or grant a security interest in, any Securitization
Receivables to a Subsidiary, Affiliate or any other Person.

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
given by the Credit Parties to the Administrative Agent.

 

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business, (b) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature in their ordinary course, (c) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s Property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage, (d)
the fair value of the Property of such Person is greater than the total amount
of liabilities, including, without limitation, contingent liabilities, of such
Person, (e) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured and (t) such Person does
not intend, in any transaction, to hinder, delay or defraud either present or
future creditors or any other person to which such Person is or will become,
through such transaction, indebted.  In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Special Purpose Subsidiary” means any Subsidiary which is acquired and/or
formed solely for the purpose of holding the Specified Real Property, provided
that if at any time any such Subsidiary engages in any business activity other
than holding the Specified Real Property and activities incidental thereto, or
owns any property other than the Specified Real Property and property related
thereto, such Subsidiary shall no longer be deemed a “Special Purpose
Subsidiary”.

 

“Specified Foreign Subsidiaries” means Foreign Subsidiaries organized under the
Laws of the United Kingdom and Canada.

 

“Specified Real Property” means the real property located at 135 N. Church
Street, Spartanburg, South Carolina 29306.

 

24

--------------------------------------------------------------------------------


 

“Stock Option Plan” means any stock incentive plan, stock option plan or other
equity-based compensation plan or arrangement of the Borrower.

 

“Subordinated Debt” means Indebtedness of the Borrower or any Domestic
Subsidiary which by its terms is subordinated to the Obligations in a manner and
to an extent acceptable to the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Support Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof, but specifically
excluding (i) guaranties or other assurances with respect to performance
obligations under bids or contracts made or entered into in the ordinary course
of business and (ii) if the Borrower or any of its Subsidiaries provide services
to any customers of the members of the Consolidated Group by either (i) acting
as an agent or loan broker (or other similar capacity) of a hedge fund, bank or
other commercial institution in connection with cash advances to such customers
or (ii) acting as an agent or loan broker (or other similar capacity) of such
customer in connection with cash advances to such customer from a hedge fund,
bank or other commercial institution, indebtedness of any Credit Party to
such hedge fund, bank or other commercial institution providing such cash
advances to such customers to the extent of such advances (plus any associated
fees, interest, and expenses), including, without limitation, indebtedness under
a guarantee, letter of credit or other Support Obligation providing such hedge
fund, bank or other commercial institution credit support for the repayment of
such advances.  The amount of any Support Obligation hereunder shall (subject to
any limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Support Obligation is made.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules and confirmations, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

25

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swing line lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.4(a).

 

“Swingline Loan Notice” means a notice of a Borrowing of Swingline Loans
pursuant to Section 2.4(b), which, if in writing, shall be substantially in the
form of Schedule 2.4.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $20 million and
(b) the Aggregate Revolving Commitments.  The Swingline Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” has the meaning specified in Section 2.1(b).

 

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.1(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.1. The
aggregate principal amount of the Term Loan Commitments of all of the Lenders as
in effect on the Closing Date is ONE HUNDRED MILLION DOLLARS ($100,000,000).

 

“Third Party” has the meaning specified in the definition of Ancillary Services
Funds.

 

“Transaction Receivables” means all cash advances and other loans to customers
originated by, or guaranteed in full by, any member of the Consolidated Group in
the ordinary course of business and the fees related thereto.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including, without limitation, deposit
accounts, overnight draft, credit or debit cards, p-cards (including purchasing
cards and commercial cards), funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 

26

--------------------------------------------------------------------------------


 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.3(c)(i).

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Wells Fargo Fee Letter” means that certain letter agreement dated as of
November 4, 2011 among Wells Fargo Bank, N.A., Wells Fargo Securities and the
Borrower.

 

“Wholly Owned Subsidiary” of any Person means any Subsidiary 100% of whose
Voting Stock is at the time owned by such Person directly or indirectly through
other Wholly Owned Subsidiaries.

 

1.2           Other Interpretive Provisions.

 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Credit Document), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Credit Document, shall be construed to refer to such Credit Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Credit Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.

 

27

--------------------------------------------------------------------------------


 

1.3           Accounting Terms.

 

(a)           Generally.  Except as otherwise specifically prescribed herein,
all accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP.  Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.  All
references herein to consolidated financial statements of the Borrower and its
Subsidiaries or to the determination of any amount for the Borrower and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Borrower is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Credit Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(c)           Calculations.  Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial covenants in
Section 7.9 (including for purposes of determining the Applicable Rate) shall be
made on a Pro Forma Basis with respect to any Acquisition, Divestiture or
Involuntary Divestiture occurring during the applicable period.

 

1.4           Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

1.5           Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.6           Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that (a) with respect to any Letter of Credit
that, by its terms or the terms of any L/C Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all

 

28

--------------------------------------------------------------------------------


 

such increases, whether or not such maximum stated amount is in effect at such
time and (b) if the stated amount of any Letter of Credit has been permanently
reduced, then for purposes of this Section 1.6 the stated amount of such Letter
of Credit shall be reduced by the amount of such permanent reduction.

 

ARTICLE II

 

THE COMMITMENTS AND EXTENSION OF CREDITS

 

2.1           Revolving Loans.

 

(a)           Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Commitment Period in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the aggregate
principal amount of the Revolving Obligations shall not exceed the Aggregate
Revolving Commitments, and (ii) the aggregate outstanding principal amount of
the Revolving Loans of any Lender, plus such Lender’s Commitment Percentage of
the outstanding principal amount of all L/C Obligations, plus such Lender’s
Commitment Percentage of the outstanding principal amount of all Swingline Loans
shall not exceed such Lender’s Revolving Commitment.  Within the limits of each
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.1, prepay under Section
2.5, and reborrow under this Section 2.1.  Revolving Loans may be Base Rate
Loans or Eurodollar Loans, as further provided herein.

 

(b)           Term Loan.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make its portion of a term loan (the “Term
Loan”) to the Borrower in Dollars on the Closing Date in an amount not to exceed
such Lender’s Term Loan Commitment.  Amounts repaid on the Term Loan may not be
reborrowed.  The Term Loan may consist of Base Rate Loans or Eurodollar Loans,
as further provided herein.

 

2.2           Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Loans or of any
conversion of Eurodollar Loans to Base Rate Loans, and (ii) on the requested
date of any Borrowing of Base Rate Loans.  Each telephonic notice by the
Borrower pursuant to this Section 2.2(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer.  Each Borrowing of, conversion to or
continuation of Eurodollar Loans shall be in a principal amount of $2,500,000 or
a whole multiple of $500,000 in excess thereof.  Except as provided in Sections
2.3(c) and 2.4(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be

 

29

--------------------------------------------------------------------------------


 

made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Loans in
any Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a Eurodollar Loan.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Commitment Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 5.2 (and, if such Borrowing is
the initial Extension of Credit, Section 5.1), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date of a Borrowing of Revolving Loans, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings and second,
shall be made available to the Borrower as provided above.

 

(c)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Loans upon determination of such interest rate.  At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(d)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, all of the then outstanding Eurodollar
Loans shall be automatically converted to Base Rate Loans.

 

(ii)           Without limiting the effect of clause (i) above, upon the request
of the Required Lenders, while any Event of Default exists, all of the then
outstanding Eurodollar Loans shall be converted to Base Rate Loans.

 

(iii)          During the continuance of any Event of Default (and, in
accordance with clause (ii), following any request of the Required Lenders), the
Borrower shall not be permitted to request and no Lender shall be required to
make any Eurodollar Loan.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect.

 

2.3           Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.3, (1) from time to time on

 

30

--------------------------------------------------------------------------------


 

any Business Day during the Commitment Period, to issue Letters of Credit in
Dollars for the account of the Borrower or any Subsidiary, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Extension of Credit with respect to
any Letter of Credit, (x) the aggregate principal amount of the Revolving
Obligations shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate outstanding principal amount of the Revolving Loans of any Lender,
plus such Lender’s Commitment Percentage of the outstanding principal amount of
all L/C Obligations, plus such Lender’s Commitment Percentage of the outstanding
principal amount of all Swingline Loans shall not exceed such Lender’s Revolving
Commitment and (z) the outstanding principal amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Extension of Credit so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit if:

 

(A)          subject to Section 2.3(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the date twelve months after the Maturity Date, unless all the Lenders
that have Revolving Commitments have approved such expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;

 

(C)           such Letter of Credit is to be denominated in a currency other
than Dollars;

 

31

--------------------------------------------------------------------------------


 

(D)          any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and L/C Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer.  Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least five (5) Business Days (or such later
date and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a

 

32

--------------------------------------------------------------------------------


 

Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require.  Additionally, the
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any L/C Documents, as the L/C Issuer or the
Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Credit
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or the applicable Subsidiary
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Commitment Percentage times the amount of such
Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the date
twelve months after the Maturity Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.3(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 5.2 is not then satisfied, and in each case directing the
L/C Issuer not to permit such extension.

 

(iv)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance

 

33

--------------------------------------------------------------------------------


 

with the provisions of such Letter of Credit.  Notwithstanding the foregoing, if
such Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.2 is not then satisfied (treating
such reinstatement as an L/C Extension of Credit for purposes of this clause)
and, in each case, directing the L/C Issuer not to permit such reinstatement.

 

(v)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Commitment Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.2 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the aggregate principal amount of the Revolving Obligations shall not
exceed the Aggregate Revolving Commitments.  If the Unreimbursed Amount is
repaid in full on the Honor Date by a Borrowing of Base Rate Loans, then no
Default or Event of Default shall be deemed to exist as a result of the failure
of the Borrower to so reimburse the L/C Issuer with other funds.  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)           Each Lender shall upon any notice pursuant to Section 2.3(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Commitment Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.3(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.2 cannot be satisfied

 

34

--------------------------------------------------------------------------------


 

or for any other reason, the Borrower shall be deemed to have incurred from the
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.3(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.3.

 

(iv)          Until each Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.3(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Commitment Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.3(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.3(c) is subject to the conditions set
forth in Section 5.2 (other than delivery by the Borrower of a Loan Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.3(c) by the time
specified in Section 2.3(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.3(c), if the Administrative
Agent receives for the account of the L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Commitment Percentage thereof in the same funds as those received by
the Administrative Agent.

 

35

--------------------------------------------------------------------------------


 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.3(c)(i) is required to be
returned under any of the circumstances described in Section 11.17 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Commitment Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Credit Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement or any other Credit Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other

 

36

--------------------------------------------------------------------------------


 

than any sight draft, certificates and documents expressly required by such
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders, the
Required Revolving Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
L/C Document.  The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.3(e); provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)           [Reserved].

 

(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

 

(i)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Commitment Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Eurodollar Loans times
the daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.3 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Commitment Percentages allocable to such Letter
of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.6. 
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit and on the
Maturity Date and (ii) computed on a quarterly basis in arrears.  If there is
any change in the Applicable Rate during any quarter, the daily amount available
to be drawn under each

 

37

--------------------------------------------------------------------------------


 

Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Administrative Agent’s Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit and on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit and on the Maturity Date.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.6.  In addition, the Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(k)           Conflict with L/C Documents.  In the event of any conflict between
the terms hereof and the terms of any L/C Document, the terms hereof shall
control.

 

(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.4           Swingline Loans.

 

(a)           Swingline Facility.  Subject to the terms and conditions set forth
herein, the Swingline Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.4, to make loans (each such loan, a
“Swingline Loan”) to the Borrower in Dollars from time to time on any Business
Day during the Commitment Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swingline Sublimit, notwithstanding the fact
that such Swingline Loans, when aggregated with the Commitment Percentage of the
outstanding principal amount of Revolving Loans and L/C Obligations of the
Lender acting as Swingline Lender, may exceed the amount of such Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Swingline Loan, (i) the aggregate principal amount of the Revolving Obligations
shall not exceed the Aggregate Revolving Commitments, and (ii) the aggregate
outstanding principal amount of the Revolving Loans of any Lender, plus such
Lender’s Commitment Percentage of the outstanding principal amount of all L/C
Obligations, plus such Lender’s Commitment Percentage of the outstanding
principal amount of all Swingline Loans shall not exceed such Lender’s Revolving
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swingline Loan to refinance any outstanding Swingline Loan. 
Notwithstanding the foregoing, the Swingline Lender shall be under no obligation
to make any Swingline Loan if any Lender is at that time a Defaulting Lender,
unless the Swingline Lender has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Swingline Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the
Swingline Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Swingline Loan then proposed to be issued or that Swingline Loan and all
other Swingline

 

38

--------------------------------------------------------------------------------


 

Loans as to which the Swingline Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.  Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.4, prepay under Section 2.5, and reborrow under this
Section 2.4.  Each Swingline Loan shall bear interest at a rate based on the
Base Rate or at a rate based on the Quoted Rate, as selected by the Borrower. 
Immediately upon the making of a Swingline Loan, each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Lender’s Commitment Percentage times the amount of such
Swingline Loan.

 

(b)           Borrowing Procedures.  Each Borrowing of Swingline Loans shall be
made upon the Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000 and integral
multiples of $100,000 in excess thereof, (ii) the requested borrowing date,
which shall be a Business Day, and (iii) whether such Swingline Loan shall be a
Base Rate Loan or a Quoted Rate Swingline Loan.  Each such telephonic notice
must be confirmed promptly by delivery to the Swingline Lender and the
Administrative Agent of a written Swingline Loan Notice, appropriately completed
and signed by a Responsible Officer.  Promptly after receipt by the Swingline
Lender of any telephonic Swingline Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swingline Loans (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.4(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the Borrower.  Notwithstanding the foregoing,
in the event that any Swingline Loans are advanced under an auto borrow, zero
balance or similar arrangement between the Borrower and the Swingline Lender and
such arrangement provides for different borrowing procedures, then Borrowings of
Swingline Loans advanced under such arrangement shall be made in accordance with
the borrowing procedures provided by such arrangement.

 

(c)           Refinancing of Swingline Loans.

 

(i)            The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Commitment Percentage
of the amount of Swingline Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.2, without
regard to the minimum and multiples specified therein for the principal amount
of Base Rate Loans, but subject to the conditions set forth in Section 5.2
(other than the delivery of a Loan Notice) and provided that, after giving
effect to such Borrowing, the aggregate principal amount of the Revolving
Obligations shall not exceed the Aggregate Revolving Commitments.  The Swingline
Lender shall furnish the Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Commitment Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swingline Loan) for the account of the

 

39

--------------------------------------------------------------------------------


 

Swingline Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to Section
2.4(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Revolving Loan that is a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the Swingline
Lender.

 

                (ii)           If for any reason any Swingline Loan cannot be
refinanced by such a Borrowing of Revolving Loans in accordance with Section
2.4(c)(i), the request for Base Rate Loans submitted by the Swingline Lender as
set forth herein shall be deemed to be a request by the Swingline Lender that
each of the Lenders fund its risk participation in the relevant Swingline Loan
and each Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.4(c)(i) shall be deemed payment in
respect of such participation.

 

                (iii)          If any Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this Section
2.4(c) by the time specified in Section 2.4(c)(i), the Swingline Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swingline Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing.  If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or funded participation in the
relevant Swingline Loan, as the case may be.  A certificate of the Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

                (iv)          Each Lender’s obligation to make Revolving Loans
or to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default or Event of Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.4(c) is subject to the conditions set forth in Section 5.2.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swingline Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

                (i)            At any time after any Lender has purchased and
funded a risk participation in a Swingline Loan, if the Swingline Lender
receives any payment on account of such Swingline Loan, the Swingline Lender
will distribute to such Lender its Commitment Percentage thereof in the same
funds as those received by the Swingline Lender.

 

                (ii)           If any payment received by the Swingline Lender
in respect of principal or interest on any Swingline Loan is required to be
returned by the Swingline Lender under any of the circumstances described in
Section 11.17 (including pursuant to any settlement entered into by the
Swingline Lender in its discretion), each Lender shall pay to the Swingline
Lender its

 

40

--------------------------------------------------------------------------------


 

Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.

 

(e)           Interest for Account of Swingline Lender.  The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans.  Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.4 to refinance such Lender’s
Commitment Percentage of any Swingline Loan, interest in respect of such
Commitment Percentage shall be solely for the account of the Swingline Lender.

 

(f)            Payments Directly to Swingline Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.

 

(g)           Auto Borrow Arrangement.  In order to facilitate the borrowing of
Swingline Loans, the Borrower and the Swingline Lender may mutually agree to,
and are hereby authorized to, enter into an auto borrow agreement in form and
substance reasonably satisfactory to the Swingline Lender and the Administrative
Agent (the “Auto Borrow Agreement”) providing for the automatic advance by the
Swingline Lender of Swingline Loans under the conditions set forth in the Auto
Borrow Agreement, subject to the conditions set forth herein.  At any time an
Auto Borrow Agreement is in effect, Borrowings of Swing Line Loans under the
Auto Borrow Agreement shall be made in accordance with the Auto Borrow
Agreement.  For purposes of determining the Revolving Obligations at any time
during which an Auto Borrow Agreement is in effect, the outstanding principal
amount of Swingline Loans shall be deemed to be the sum of the outstanding
principal amount of Swingline Loans at such time plus the maximum amount
available to be borrowed under such Auto Borrow Agreement at such time.

 

2.5           Prepayments.

 

(a)           Voluntary Prepayments of Loans.

 

(i)            Revolving Loans and Term Loan.  The Borrower may, upon notice
from the Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loan in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Loans and (2) on the date of prepayment of
Base Rate Loans; (B) any such prepayment of Eurodollar Loans shall be in a
principal amount of $2,500,000 or a whole multiple of $500,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); (C) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (D) any prepayment of the Term Loan shall
be applied ratably to the remaining principal amortization payments.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Commitment Percentage of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.5.  Subject to Section 2.15, each such

 

41

--------------------------------------------------------------------------------


 

prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Commitment Percentages.

 

(ii)           Swingline Loans.  The Borrower may, upon notice to the Swingline
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swingline Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swingline Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Notwithstanding
the foregoing, in the event that any Swingline Loans are advanced under an auto
borrow, zero balance or similar arrangement between the Borrower and the
Swingline Lender and such arrangement provides for different optional prepayment
procedures, then optional prepayments of Swingline Loans advanced under such
arrangement shall be made in accordance with the optional prepayment procedures
provided by such arrangement.

 

(b)           Mandatory Prepayments of Loans.

 

(i)            Revolving Commitments.  If for any reason the aggregate principal
amount of the Revolving Obligations at any time exceed the Aggregate Revolving
Commitments then in effect, the Borrower shall immediately prepay Revolving
Loans and/or Swingline Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.5(b)(i) unless after the prepayment in full of the Revolving Loans and
Swingline Loans the aggregate principal amount of the Revolving Obligations
exceed the Aggregate Revolving Commitments then in effect.

 

(ii)           Divestitures and Involuntary Divestitures.  The Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 100% of the Net Cash Proceeds of any
Divestitures or Involuntary Divestiture to the extent such Net Cash Proceeds in
respect of any such Divestiture or Involuntary Divestiture exceed $100,000 and
are not reinvested in property that is useful in the business of the Borrower
and its Subsidiaries within 180 days of the date of such Divestiture or
Involuntary Divestiture (it being understood that such prepayment shall be due
immediately upon the expiration of such 180 day period).

 

(iii)          Debt Issuances.  Immediately upon receipt by the Borrower or any
Domestic Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower
shall prepay the Loans and/or Cash Collateralize the L/C Obligations as
hereafter provided in an aggregate amount equal to 100% of such Net Cash
Proceeds.

 

(iv)          Equity Transactions.  Immediately upon the receipt by the Borrower
or any Domestic Subsidiary of the Net Cash Proceeds of any Equity Transaction,
the Borrower shall prepay the Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to 100% of such Net Cash Proceeds.

 

(vi)          Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.5(b) shall be applied as follows:

 

42

--------------------------------------------------------------------------------


 

(A)          with respect to all amounts prepaid pursuant to Section 2.5(b)(i),
first, ratably to the L/C Borrowings and the Swingline Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations; and

 

(B)           with respect to all amounts prepaid pursuant to Sections
2.5(b)(ii), (iii) and (iv), first to the Term Loan (ratably to the remaining
principal amortization payments), second, ratably to the L/C Borrowings and the
Swingline Loans, third, to the outstanding Revolving Loans, and, fourth, to Cash
Collateralize the remaining L/C Obligations.

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities.  All prepayments under this Section 2.5(b) shall be
subject to Section 3.5, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

 

2.6           Termination or Reduction of Aggregate Revolving Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the outstanding
principal amount of Revolving Loans, Swingline Loans and L/C Obligations;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 noon five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Swingline Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such sublimit shall
be automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments.  Any reduction of the Aggregate
Revolving Commitments shall be applied to the Revolving Commitment of each
Lender according to its Commitment Percentage.  All fees accrued with respect
thereto until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

 

2.7           Repayment of Loans.

 

(a)           Revolving Loans.  The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.

 

(b)           Swingline Loans.  The Borrower shall repay each Swingline Loan on
the earlier to occur of (i) the date ten Business Days after such Swingline Loan
is made (provided that in the event that any Swingline Loans are advanced under
an auto borrow, zero balance or similar arrangement between the Borrower and the
Swingline Lender and such arrangement provides for different repayment dates,
then Swingline Loans advanced under such arrangement shall be repaid in
accordance with the repayment dates provided by such arrangement) and (ii) the
Maturity Date.

 

(c)           Term Loan.  The Borrower shall repay the outstanding principal
amount of the Term Loan as follows (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.5), unless
accelerated sooner pursuant to Section 9.2: (i) on the last Business Day of each
calendar month, commencing with the calendar month ending January 31, 2012, the
Borrower shall repay the principal amount of the Term Loan in the amount of
$1,000,000 and (ii) on the Maturity Date the Borrower shall repay in full the
outstanding principal amount of the Term Loan.

 

43

--------------------------------------------------------------------------------


 

2.8           Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the sum of the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
(including each Swingline Loan that is a Base Rate Loan) shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Quoted Rate Swingline Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Quoted Rate.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.9           Fees.

 

In addition to certain fees described in subsections (i) and (j) of Section 2.3:

 

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent, for the account of each Lender in accordance with its Commitment
Percentage, a commitment fee (the “Commitment Fee”) equal to the product of (i)
the Applicable Rate times (ii) the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (y) the outstanding principal amount of
Revolving Loans and (z) the outstanding principal amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. The Commitment Fee shall
accrue at all times during the Commitment Period, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Commitment Period. The Commitment Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  For purposes of clarification,
Swingline Loans shall not be considered outstanding for purposes of determining
the unused portion of the Aggregate Revolving Commitments.

 

(b)           Fee Letters.  The Borrower shall pay to the Arrangers and the
Administrative

 

44

--------------------------------------------------------------------------------


 

Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters.  Such fees shall be fully earned when paid and
shall be non-refundable for any reason whatsoever.

 

2.10         Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under this Credit Agreement.  The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

2.11         Evidence of Debt.

 

(a)           The Extension of Credits made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extension of Credits made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall be in the form of Schedule
2.11(a) (a “Note”).  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swingline Loans.  In the

 

45

--------------------------------------------------------------------------------


 

event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12         Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Commitment Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.2 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.2) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the

 

46

--------------------------------------------------------------------------------


 

Lenders or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Extension of Credit set forth in Article V are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.5(c) are several and
not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.5(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.5(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13         Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Credit Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) the
application of Cash Collateral provided for in Section 2.14 or (C) any

 

47

--------------------------------------------------------------------------------


 

payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swingline Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary (as to which the provisions of this Section shall
apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

2.14         Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Maturity Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding principal amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swingline Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the
Swingline Lender), and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Credit Agreement, Cash Collateral provided under any of this Section
2.14 or Sections 2.3, 2.4, 2.5, 2.15 or 9.2 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific
L/C Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with 11.3(b)(vii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default or Event
of Default (and following application as

 

48

--------------------------------------------------------------------------------


 

provided in this Section 2.14 may be otherwise applied in accordance with
Section 9.3), and (y) the Person providing Cash Collateral and the L/C Issuer or
Swingline Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15                           Defaulting Lenders.

 

(a)                                  Adjustments.  Notwithstanding anything to
the contrary contained in this Credit Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Credit Agreement shall be restricted as set forth in
Section 11.6.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.2), shall be applied at such time or times as may be determined by
the Administrative Agent as follows:  first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swingline Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swingline Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Credit Agreement; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Credit Agreement; seventh, so long
as no Default or Event of Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender
(A) shall not be entitled to receive any

 

49

--------------------------------------------------------------------------------


 

Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (B) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.3(i).

 

(iv)                              Reallocation of Commitment Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swingline Loans pursuant to Sections 2.3 and 2.4, the “Commitment
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (A) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (B) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate outstanding principal amount of the Revolving Loans of
that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swingline Lender and the L/C Issuer agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1                                 Taxes.

 

(a)                                  Payments Free of Taxes — Obligation to
Withhold: Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Credit Parties hereunder or under any other Credit
Document shall to the extent permitted by applicable Laws be made free and clear
of and without reduction or withholding for any Taxes. If, however, applicable
Laws require the Credit Parties or the Administrative Agent to withhold or
deduct any Tax, such Tax shall be withheld or deducted in accordance with such
Laws as determined by the Credit Parties or the Administrative Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

(ii)                                  If the Credit Parties or the
Administrative Agent shall be required by the Internal Revenue Code to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Administrative Agent shall

 

50

--------------------------------------------------------------------------------


 

withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Internal Revenue Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the Credit Parties shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 Payment of Other Taxes.  Without limiting
the provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.

 

(c)                                  Tax Indemnifications.

 

(i)                                     Without limiting the provisions of
subsection (a) or (b) above, the Credit Parties shall, and does hereby indemnify
the Administrative Agent, each Lender and the L/C Issuer, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Credit Parties or the Administrative Agent or paid
by the Administrative Agent, such Lender or the L/C Issuer, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The Credit Parties shall also, and do hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the LOC Issuer shall, and does
hereby, indemnify the Credit Parties and the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Credit Parties or the Administrative Agent) incurred by
or asserted against the Credit Parties or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Credit Parties or the
Administrative Agent pursuant to subsection (e).  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Credit Agreement or any other Credit Document against any amount due
to the Administrative Agent under this clause (ii).  The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

51

--------------------------------------------------------------------------------


 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by any Credit Party or by the Administrative Agent to a Governmental
Authority, as provided in this Section 3.1, the Borrower shall deliver (or cause
the applicable Credit Party to deliver) to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders: Tax Documentation.

 

(i)                                     Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Credit Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.

 

(ii)                                  Without limiting the generality of the
foregoing, if the Borrower is a resident for tax purposes in the United States

 

(A)                              any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code shall
deliver to the Borrower and the Administrative Agent executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

 

(B)                                each Foreign Lender that is entitled under
the Internal Revenue Code or any applicable treaty to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Credit Document shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Credit
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

 

(I)                                    executed originals of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(II)                                executed originals of Internal Revenue
Service Form W-8ECI,

 

(III)                            executed originals of Internal Revenue Service
Form W-8IMY

 

52

--------------------------------------------------------------------------------


 

and all required supporting documentation,

 

(IV)                            in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Internal
Revenue Code, (B) a “10 percent shareholder” of the Borrower within the meaning
of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Internal Revenue
Code and (y) executed originals of Internal Revenue Service Form W-8BEN, or

 

(V)                                executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iii)                               Each Lender shall promptly (A) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

3.2                                 Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Loans or to
convert Base Rate Loans to Eurodollar Loans shall be suspended and (b) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), either prepay or, if
applicable, convert all Eurodollar Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate. 
Upon

 

53

--------------------------------------------------------------------------------


 

any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.

 

3.3                                 Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan, (b)  adequate and reasonable means do not exist for determining
the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan or in connection with
an existing or proposed Base Rate Loan or in connection with a Eurodollar Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Loans
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.4                                 Increased Costs.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Credit Agreement, any Letter
of Credit, any participation in a Letter of Credit or any Eurodollar Loan made
by it, or change the basis of taxation of payments to such Lender or the L/C
Issuer in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 3.1 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Credit Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred

 

54

--------------------------------------------------------------------------------


 

or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Credit Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than 90 days prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90 day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.5                                 Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.18;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or

 

55

--------------------------------------------------------------------------------


 

reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.  The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Base Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Loan was in fact so funded.

 

3.6                                 Mitigation Obligations; Replacement of
Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.4, or the Borrower is
required to pay any additional amount to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.1, or if any Lender gives a notice pursuant to Section 3.2, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer, as
applicable, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.1 or 3.4, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.2, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.4, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.1, the Borrower may replace such
Lender in accordance with Section 11.18.

 

3.7                                 Survival.

 

All of the Credit Parties’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.

 

ARTICLE IV

 

GUARANTY

 

4.1                                 The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, each Lender, each Affiliate of a Lender that enters into a
Swap Contract or a Treasury Management Agreement with the Borrower or any
Subsidiary, and each other holder of the Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of

 

56

--------------------------------------------------------------------------------


 

time of payment or renewal of any of the Obligations, the same will be promptly
paid in full when due (whether at extended maturity, as a mandatory prepayment,
by acceleration, as a mandatory cash collateralization or otherwise) in
accordance with the terms of such extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Credit Agreement and the other Credit
Documents shall not exceed an aggregate amount equal to the largest amount that
would not render such obligations subject to avoidance under applicable Debtor
Relief Laws.

 

4.2                                 Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated.  Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                                  at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Credit Documents, or any other document relating to the
Obligations shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Credit Documents, or
any other document relating to the Obligations shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any other holder of the Obligations as security for any
of the Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents, or any other document relating to
the Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

57

--------------------------------------------------------------------------------


 

4.3                                 Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the reasonable
fees and expenses of counsel) incurred by the Administrative Agent or such
holder of the Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any Debtor Relief Law.

 

4.4                                 Certain Additional Waivers.

 

Without limiting the generality of the provisions of this Article IV, each
Guarantor hereby specifically waives the benefits of N.C. Gen. Stat. §§ 26-7
through 26-9, inclusive.  Each of the Guarantors further agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of the rights of subrogation pursuant to Section 4.2
and through the exercise of rights of contribution pursuant to Section 4.6.

 

4.5                                 Remedies.

 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as provided in Section 9.2 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
Section 9.2) for purposes of Section 4.1 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.1.  The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the holders of the Obligations may exercise their
remedies thereunder in accordance with the terms thereof.

 

4.6                                 Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

 

4.7                                 Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

58

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

 

5.1                                 Conditions of Effectiveness.

 

This Credit Agreement shall be effective upon satisfaction of the following
conditions precedent:

 

(a)                                  Execution of Credit Agreement and Credit
Documents.  Receipt by the Administrative Agent of (i) multiple counterparts of
this Credit Agreement, (ii) a Note for each Lender requesting the same and
(iii) multiple counterparts of the Collateral Documents, in each case executed
by a duly authorized officer of each party thereto and in each case conforming
to the requirements of this Credit Agreement.

 

(b)                                 Legal Opinions.  Receipt by the
Administrative Agent of multiple counterparts of an opinion of counsel for the
Credit Parties relating to the Credit Documents and the transactions
contemplated herein, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders.

 

(c)                                  Corporate Documents.  Receipt by the
Administrative Agent of the following (or their equivalent) for each Credit
Party:

 

(i)                                     Good Standing.  Certificates of good
standing, existence or its equivalent certified as of a recent date by the
appropriate governmental authorities of the state of incorporation.

 

(ii)                                  Organization Documents, Resolutions, Etc..

 

(A)                              copies of the Organization Documents of each
Credit Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date; and

 

(B)                                such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Credit Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Credit
Agreement and the other Credit Documents to which such Credit Party is a party.

 

(d)                                 Financial Information.  Receipt by the
Administrative Agent and the Lenders of each of the financial statements and
related information referenced in Section 6.1(i) and all other financial
information reasonably requested by the Administrative Agent and the Lenders, in
each case in form and substance satisfactory to the Administrative Agent and the
Lenders.

 

(e)                                  Priority of Liens.  The Administrative
Agent shall have received satisfactory evidence that (i) the Administrative
Agent, on behalf of the Lenders, holds a perfected, first priority Lien on all
Collateral and (ii) none of the Collateral is subject to any Liens other than
Permitted Liens.

 

h)                                     Fees and Expenses.  Receipt by the
Administrative Agent, the Arrangers and the Lenders of all fees and expenses
required to be paid to them on or prior to the Closing Date pursuant to the Fee
Letters or this Credit Agreement.

 

59

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of the last paragraph of
Section 10.4, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

5.2                                 Conditions to All Extensions of Credit.

 

The obligation of each Lender to make any Extension of Credit (including the
initial Extension of Credit but excluding (x) a conversion of Loans to the other
Type or (y) a continuation of Eurodollar Loans) is subject to the satisfaction
of the following conditions precedent on the date of making such Extension of
Credit:

 

(a)                                  Representations and Warranties.  The
representations and warranties made by the Credit Parties herein or in any other
Credit Documents or which are contained in any certificate furnished at any time
under or in connection herewith shall be true and correct in all material
respects on and as of the date of such Extension of Credit as if made on and as
of such date (except for those which expressly relate to an earlier date and
those which are untrue solely as a result of a change permitted by this Credit
Agreement).

 

(b)                                 No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing on such date or after
giving effect to such Extension of Credit and the application of the proceeds
thereof unless such Default or Event of Default shall have been waived in
accordance with this Credit Agreement.

 

(c)                                  Request for Credit Extension.  The
Administrative Agent and, if applicable, the L/C Issuer or the Swingline Lender
shall have received a Request for Extension of Credit in accordance with the
requirements hereof.

 

Each Request for Extension of Credit (excluding a conversion of Loans to the
other Type or a continuation of Eurodollar Loans) and each acceptance by the
Borrower of an Extension of Credit (excluding a conversion of Loans to the other
Type or a continuation of Eurodollar Loans) shall be deemed to constitute a
representation and warranty by the Borrower as of the date of such Extension of
Credit that the conditions precedent set forth in this Section 5.2 have been
satisfied or waived in accordance with this Credit Agreement.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

Each Credit Party represents and warrants to the Administrative Agent and to
each Lender on the Closing Date and on the date of each Extension of Credit
(including extensions of Eurodollar Loans and conversions of Base Rate Loans
into Eurodollar Loans) that:

 

6.1                                 Financial Condition.

 

Each of the financial statements described below (copies of which have
heretofore been provided to the Administrative Agent for distribution to the
Lenders) have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby, are complete and correct in all

 

60

--------------------------------------------------------------------------------


 

material respects and present fairly the financial condition and results from
operations of the entities and for the periods specified (subject in the case of
interim company-prepared statements to normal year-end adjustments and the
absence of footnotes):

 

(i)                                     audited consolidated balance sheets of
the members of the Consolidated Group for the fiscal year ending December 31,
2010, together with related consolidated statements of income and cash flows for
such fiscal year;

 

(ii)                                  company prepared consolidated balance
sheets of the members of the Consolidated Group for the fiscal quarter ending
September 30, 2011, together with related consolidated statements of income and
cash flows for such fiscal quarter; and

 

(iii)                               the financial statements delivered to the
Administrative Agent by the Credit Parties pursuant to Sections 7.1(a) and (b).

 

6.2                                 No Changes.

 

Since December 31, 2010, there has been no circumstance, development or event
which has had or would be reasonably expected to have a Material Adverse Effect.

 

6.3                                 Organization; Existence; Compliance with
Law.

 

Each of the members of the Consolidated Group (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, except to the extent that the failure to be in
good standing would not, in the aggregate, have a Material Adverse Effect,
(b) has the corporate or other necessary power and authority, and the legal
right, to own and operate its Property, to lease the Property it operates as
lessee and to conduct the business in which it is currently engaged, except to
the extent that the failure to have such power, authority and right would not,
in the aggregate, have a Material Adverse Effect, (c) is duly qualified as a
foreign entity and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of Property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not, in the aggregate, have a
Material Adverse Effect, and (d) is in compliance with its Organizational
Documents and all Requirements of Law, except to the extent that the failure to
comply therewith would not, in the aggregate, be reasonably expected to have a
Material Adverse Effect.

 

6.4                                 Power; Authorization; Enforceable
Obligations.

 

Each of the members of the Consolidated Group has the corporate or other
necessary power and authority, and the legal right, to make, deliver and perform
the Credit Documents to which it is a party and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
by it of the Credit Documents to which it is a party.  No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with
acceptance of Extensions of Credit or the making of the Guaranty hereunder or
with the execution, delivery or performance of any Credit Documents by the
members of the Consolidated Group (other than those which have been obtained,
such filings as are required by the Securities and Exchange Commission and to
fulfill other reporting requirements with Governmental Authorities) or with the
validity or enforceability of any Credit Document against the Credit Parties
(except such filings as are necessary in connection with the perfection of the
Liens created by such Credit Documents).  Each Credit Document has been duly
executed and delivered by each Credit Party that is party thereto.  Each Credit
Document constitutes a legal, valid and binding obligation of each Credit Party
that is a party thereto, enforceable against each such Credit Party in
accordance with its terms, except as enforceability may be limited by

 

61

--------------------------------------------------------------------------------


 

applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

6.5                                 No Legal Bar.

 

The execution, delivery and performance of the Credit Documents, the Borrowings
and the use of the Extensions of Credit does not violate any Requirement of Law,
any Organizational Documents of any member of the Consolidated Group or any
Contractual Obligation (except in the case of leases entered into for branch or
office space in the ordinary course of business, which in the aggregate will not
have a Material Adverse Effect) of any member of the Consolidated Group (except
those as to which waivers or consents have been obtained), and does not result
in, or require, the creation or imposition of any Lien on any of its Property
pursuant to any Requirement of Law, any Organizational Documents of any member
of the Consolidated Group or any Contractual Obligation of any member of the
Consolidated Group other than the Liens arising under or contemplated in
connection with the Credit Documents.  No member of the Consolidated Group is in
default under or with respect to any of its Contractual Obligations in any
respect that would reasonably be expected to have a Material Adverse Effect.

 

6.6                                 No Material Litigation.

 

No claim, litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the actual knowledge of the Responsible
Officers, threatened by or against, any members of the Consolidated Group or
against any of their respective properties or revenues which (a) purports to
affect the legality, validity or enforceability of any of the Credit Documents
and which is reasonably likely to be adversely determined, or (b) is reasonably
likely to have a Material Adverse Effect.

 

6.7                                 No Default.

 

No Default or Event of Default has occurred and is continuing.

 

6.8                                 Ownership of Property; Liens.

 

Each of the members of the Consolidated Group has good and marketable title to,
or a valid leasehold interest in, all its Property material to the Consolidated
Group, except to the extent that the failure to do so would not, in the
aggregate, have a Material Adverse Effect; and none of the Property of the
members of the Consolidated Group is subject to any Lien, except for Permitted
Liens.

 

6.9                                 Intellectual Property.

 

Each of the members of the Consolidated Group owns, or has the legal right to
use, all United States trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (the “Intellectual Property”) except for those the failure to own or have
such legal right to use would not be reasonably expected to have a Material
Adverse Effect.  Set forth on Schedule 6.9 is a list of all Intellectual
Property registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by a Credit
Party as of the Closing Date.

 

6.10                           No Burdensome Restrictions.

 

Neither compliance with the Organization Documents of any member of the
Consolidated Group, any Requirement of Law or any Contractual Obligation of any
member of the Consolidated Group would be

 

62

--------------------------------------------------------------------------------


 

reasonably expected to have a Material Adverse Effect.

 

6.11                           Taxes.

 

Each of the members of the Consolidated Group has filed or caused to be filed
all United States federal income tax returns and all other material tax returns
which, to the actual knowledge of any Responsible Officer, are required to be
filed and has paid (a) all taxes shown to be due and payable on said returns or
(b) all taxes shown to be due and payable on any assessments of which it has
received notice made against it or any of its Property and all other taxes, fees
or other charges imposed on it or any of its Property by any Governmental
Authority (other than any (i) taxes, fees or other charges with respect to which
the failure to pay, in the aggregate, would not have a Material Adverse Effect
or (ii) taxes, fees or other charges the amount or validity of which are
currently being contested and with respect to which reserves in conformity with
GAAP have been provided on the books of such Person), and no tax Lien has been
filed (other than tax Liens which, in the aggregate, would not have a Material
Adverse Effect), and, to the actual knowledge of the Responsible Officers, no
claim is being asserted, with respect to any such tax, fee or other charge
(other than such claims which, in the aggregate, would not have a Material
Adverse Effect).

 

6.12                           ERISA

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code and
other federal or state Laws.  Each Plan that is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Responsible Officers, nothing has occurred which would prevent, or cause
the loss of, such qualification.  Each Credit Party and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Internal Revenue Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Internal Revenue Code
has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Responsible Officers, threatened claims, actions or lawsuits,
or action by any Governmental Authority, with respect to any Plan that could be
reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(c)                                  (i)  No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) no Credit Party or any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) no Credit Party or any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Credit Party or any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA.

 

6.13                           Governmental Regulations, Etc.

 

(a)                                  No part of the proceeds of the Extensions
of Credit hereunder will be used, directly or indirectly, for the purpose of
purchasing or carrying any “margin stock” within the meaning of Regulation U or
to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.  If
requested by any Lender or the Administrative Agent, the members of the
Consolidated Group will furnish to the Administrative Agent and each Lender a
statement

 

63

--------------------------------------------------------------------------------


 

to the foregoing effect in conformity with the requirements of FR Form U-1
referred to in said Regulation U.  No indebtedness being reduced or retired out
of the proceeds of the Extensions of Credit hereunder was or will be incurred
for the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation T. 
“Margin stock” within the meanings of Regulation U does not constitute more than
25% of the value of the consolidated assets of the Borrower and its
Subsidiaries.  None of the transactions contemplated by this Credit Agreement
(including, without limitation, the direct or indirect use of the proceeds of
the Loans) will violate or result in a violation of the Securities Act of 1933,
the Exchange Act or Regulation T, U or X.

 

(b)                                 None of the members of the Consolidated
Group is subject to regulation under the Federal Power Act or the Investment
Company Act of 1940.  In addition, none of the members of the Consolidated Group
is an “investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, or is controlled by such a company.

 

6.14                           Subsidiaries.

 

Set forth on Schedule 6.14 are all the Active Subsidiaries of the Borrower on
the Closing Date and the jurisdiction of their incorporation or formation.

 

6.15                           Purpose of Extensions of Credit.

 

The proceeds of the Loans will be used by the Borrower solely (a) to refinance
the loans outstanding under the Existing Credit Agreement, (b) to finance
Restricted Payments and (c) for working capital, capital expenditures,
Acquisitions permitted by Section 8.4 and other lawful corporate purposes of the
members of the Consolidated Group.

 

6.16                           Environmental Matters.

 

Except as would not reasonably be expected to have a Material Adverse Effect, to
the actual knowledge of each Responsible Officer:

 

(a)                                  Each of the facilities and properties
owned, leased or operated by the members of the Consolidated Group (the “Subject
Properties”) and all operations at the Subject Properties are in compliance with
all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to the Subject Properties or the businesses
operated by the members of the Consolidated Group (the “Businesses”), and there
are no conditions relating to the Businesses or Subject Properties that could
give rise to liability of any member of the Consolidated Group under any
applicable Environmental Laws.

 

(b)                                 None of the Subject Properties contains, or
has previously contained, any Materials of Environmental Concern at, on or under
the Subject Properties in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability of any member of the
Consolidated Group under, Environmental Laws.

 

(c)                                  None of the members of the Consolidated
Group has received any written or verbal notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Subject
Properties or the Businesses, nor does any Responsible Officer have actual
knowledge that any such notice will be received or is being threatened.

 

(d)                                 Materials of Environmental Concern have not
been transported or disposed of from the Subject Properties, or generated,
treated, stored or disposed of at, on or under any of the Subject Properties or

 

64

--------------------------------------------------------------------------------


 

any other location, in each case by or on behalf any members of the Consolidated
Group in violation of, or in a manner that would be reasonably likely to give
rise to liability of any member of the Consolidated Group under, any applicable
Environmental Law.

 

(e)                                  No judicial proceeding or governmental or
administrative action is pending or, to the actual knowledge of any Responsible
Officer, threatened, under any Environmental Law to which any member of the
Consolidated Group is or will be named as a party, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any member of the Consolidated Group, the
Subject Properties or the Businesses.

 

(f)                                    There has been no release or, threat of
release of Materials of Environmental Concern at or from the Subject Properties,
or arising from or related to the operations (including, without limitation,
disposal) of any member of the Consolidated Group in connection with the Subject
Properties or otherwise in connection with the Businesses, in violation of or in
amounts or in a manner that could give rise to liability of any member of the
Consolidated Group under Environmental Laws.

 

6.17                           Obligations under Leases.

 

Each member of the Consolidated Group is current in payments, and is not
otherwise in default, under any lease for office or branch space, except as
would not result in lease payment obligations in excess of $500,000 in the
aggregate for the Consolidated Group as a whole at any time being owing and
unpaid (including amounts in dispute).

 

6.18                           Disclosure.

 

None of the information, reports, financial statements, exhibits or schedules,
taken as a whole, furnished by or on behalf of any member of the Consolidated
Group to the Administrative Agent or any Lender in connection with the
negotiation of the Credit Documents or included therein or delivered pursuant
thereto contained any material misstatement of fact or omitted to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not materially misleading, provided
that to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each of the
Credit Parties represents only that it acted in good faith and utilized
reasonable assumptions and due care in the preparation of such information,
report, financial statement, exhibit or schedule.

 

6.19                           Bank Accounts.

 

Set forth on Schedule 6.19 is a complete and accurate list of all bank accounts
maintained by a member of the Consolidated Group with any bank or other
financial institution as of the Closing Date.

 

6.20                           Solvency.

 

The Credit Parties are Solvent on a consolidated basis.

 

6.21                           Collateral Matters.

 

Set forth on Schedule 6.21(a) is the chief executive office, tax payer
identification number and, if applicable, organizational identification number
of each Credit Party as of the Closing Date.  The exact legal name and state of
organization of each Credit Party is as set forth on the signature
pages hereto.  Except as set forth on Schedule 6.21(b), no Credit Party has
during the five years preceding the Closing Date changed its

 

65

--------------------------------------------------------------------------------


 

legal name, changed its state of formation or been party to a merger,
consolidation or other change in structure.

 

6.22                           Insurance.

 

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that on the Closing Date, and so long as
this Credit Agreement is in effect or any amounts owing under any Credit
Document shall remain outstanding and until the Commitments have been
terminated, the Borrower shall, and in the case of Sections 7.4, 7.5, 7.6, 7.7,
7.8, 7.10, 7.11 and 7.13 shall cause each of its Active Subsidiaries to:

 

7.1                                 Financial Statements.

 

Furnish, or cause to be furnished, to the Administrative Agent (and the
Administrative Agent shall promptly furnish to the Lenders):

 

(a)                                  Audited Financial Statements.  As soon as
available, but in any event within 120 days after the end of each fiscal year,
an audited consolidated balance sheet of the members of the Consolidated Group
as of the end of such fiscal year and the related consolidated statements of
operations, shareholders’ equity and cash flows for such fiscal year, audited
and accompanied by a report and opinion of PricewaterhouseCoopers, LLP, or other
firm of independent certified public accountants of recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to a “going concern” or like qualification or exception or
qualification indicating that the scope of the audit was inadequate to permit
such independent certified public accountants to certify such financial
statements without such qualification.

 

(b)                                 Company-Prepared Financial Statements.  As
soon as available, but in any event

 

(i)                                     within forty-five (45) days (or, in the
case of the fourth fiscal quarter, seventy-five (75) days) after the end of each
fiscal quarter of the members of the Consolidated Group, unaudited consolidated
balance sheets of the Consolidated Group as of the end of each such fiscal
quarter, and consolidated statements of income and cash flows of the
Consolidated Group for such fiscal quarter, all in reasonable detail and
certified by a Responsible Officer as to the correctness and accuracy of the
financial information contained therein;

 

(ii)                                  within forty-five (45) days (or, in the
case of the fourth fiscal quarter, seventy-five (75) days) after the end of each
fiscal quarter of the Consolidated Group, a statement showing the revenue,
expenses and Branch Operating Income for each branch office of the Borrower and
its Domestic Subsidiaries (and, if requested by the Administrative Agent, its
Material Foreign Subsidiaries) for such fiscal quarter, all in reasonable detail
and certified by a Responsible Officer as to the correctness and accuracy of the
financial information contained therein; and

 

66

--------------------------------------------------------------------------------


 

(iii)                               within forty-five (45) days (or, in the case
of the fourth fiscal quarter, seventy-five (75) days) after the end of each
fiscal quarter of the members of the Consolidated Group, an aging report of the
Transaction Receivables and other accounts receivable of the Borrower and its
Domestic Subsidiaries (and, if requested by the Administrative Agent, its
Material Foreign Subsidiaries);

 

together with, in each case, a consolidated balance sheet and consolidated
statement of income showing in comparative form the same information for the
Consolidated Group during the corresponding period or periods of the preceding
fiscal year or the portion of the fiscal year ending with such period, as
applicable, in each case subject to normal year-end audit adjustments.

 

All such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal year-end audit
adjustments) and shall be prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein and further
accompanied by a description of, and an estimation of the effect on the
financial statements on account of, any change in the application of accounting
principles as provided in Section 1.3(a).

 

As to any information contained in materials furnished pursuant to
Section 7.2(e), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

7.2                                 Certificates; Other Information.

 

Furnish, or cause to be furnished, to the Administrative Agent (and the
Administrative Agent shall promptly furnish to the Lenders):

 

(a)                                  Accountant’s Certificate and Reports. 
Concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in the course of performing
their audit, nothing came to their attention that caused them to believe the
Borrower was not in compliance with the financial covenants contained in
Section 7.9 below insofar as such covenants relate to accounting matters, except
as specified in such certificate.

 

(b)                                 Compliance Certificate.  Concurrently with
the delivery of the annual financial statements pursuant to Section 7.1(a) and
the financial statements delivered for the period ending on the last day of each
fiscal quarter of the Borrower pursuant to Section 7.1(b), a certificate of a
Responsible Officer in substantially the form of Schedule 7.2 and stating that,
to the best of such Responsible Officer’s knowledge and belief, (i) the
financial statements fairly present in all material respects the financial
condition of the parties covered by such financial statements during the period
specified therein, (ii) during such period the Credit Parties have observed or
performed in all material respects the covenants and other agreements hereunder
and under the other Credit Documents relating to them, and satisfied in all
material respects the conditions contained in this Credit Agreement to be
observed, performed or satisfied by them, and (iii) such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate (each an “Compliance Certificate”).  Each Compliance
Certificate shall include reasonably detailed calculations that demonstrate
compliance with each of the financial covenants set forth in Section 7.9.

 

(c)                                  Annual Budget.  By March 1 of each year, an
annual business plan and budget of

 

67

--------------------------------------------------------------------------------


 

the Borrower and its Subsidiaries containing, among other things, pro forma
financial statements for each quarter of the next fiscal year;

 

(d)                                 Accountants’ Reports.  Promptly upon
receipt, a copy of any final (as distinguished from a preliminary or discussion
draft) “management letter” or other similar report submitted by independent
accountants or financial consultants to the members of the Consolidated Group in
connection with any annual, interim or special audit.

 

(e)                                  SEC Filings.  Promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Exchange Act;

 

(f)                                    Intellectual Property; Bank Accounts. 
Concurrently with the delivery of the annual financial statements pursuant to
Section 7.1(a) and the financial statements delivered for the period ending on
the last day of each fiscal quarter of the Borrower pursuant Section 7.1(b), a
certificate of a Responsible Officer listing (i) all applications, if any, for
Copyrights, Patents or Trademarks (each such term as defined in the Security
Agreement) made since the date of the prior certificate (or, in the case of the
first such certificate, the Closing Date), (ii) all issuances of registrations
or letters on existing applications for Copyrights, Patents and Trademarks (each
such term as defined in the Security Agreement) received since the date of the
prior certificate (or, in the case of the first such certificate, the Closing
Date), (iii) all Trademark Licenses, Copyright Licenses and Patent Licenses
(each such term as defined in the Security Agreement) entered into since the
date of the prior certificate (or, in the case of the first such certificate,
the Closing Date) and (iv) all bank accounts opened by the Borrower or any
Subsidiary with any bank or other financial institution made since the date of
the prior certificate (or, in the case of the first such certificate, the
Closing Date).

 

(g)                                 Other Information.  Promptly, such
additional financial and other information as the Administrative Agent, at the
request of any Lender, may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and if
requested by the Administrative Agent provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 7.2(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely

 

68

--------------------------------------------------------------------------------


 

responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not marked as “Public Side
Information”.  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

7.3                                 Notices.

 

Give notice to the Administrative Agent (which shall promptly transmit such
notice to each Lender) of:

 

(a)                                  Defaults.  Promptly (and in any event
within five (5) Business Days) after any Responsible Officer has knowledge of
the occurrence of any Default or Event of Default.

 

(b)                                 Contractual Obligations.  Promptly (and in
any event within ten (10) Business Days) after any Responsible Officer has
knowledge of the occurrence of any default or event of default under any
Contractual Obligation of any member of the Consolidated Group which would
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Legal Proceedings.  Promptly (and in any
event within ten (10) Business Days) after any Responsible Officer has knowledge
of any litigation, or any investigation or proceeding (including without
limitation, any environmental proceeding), or any material development in
respect thereof, affecting any member of the Consolidated Group which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.

 

(h)                                 ERISA Event.  Promptly notify the
Administrative Agent and each Lender of the occurrence of any ERISA Event.

 

(d)                                 Accounting and Financial Reporting Changes. 
Promptly notify the Administrative Agent and each Lender of any material change
in accounting policies or financial reporting practices by the Borrower or any
Subsidiary.

 

(e)                                  Other.  Promptly (and in any event within
ten (10) Business Days) any other development or event which a Responsible
Officer determines could reasonably be expected to

 

69

--------------------------------------------------------------------------------


 

have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the members of the Consolidated Group propose to take
with respect thereto.

 

7.4                                 Payment of Taxes.

 

Pay and discharge, as the same shall become due and payable, all its tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.

 

7.5                                 Conduct of Business and Maintenance of
Existence.

 

Continue to engage in business of the same general type as conducted on the
Closing Date by the members of the Consolidated Group, taken as a whole, and
similar or related businesses (including, without limitation, check cashing and
selling and servicing insurance products and policies and Ancillary Services);
preserve, renew and keep in full force and effect its legal existence except as
otherwise permitted by this Credit Agreement; take all reasonable action to
maintain all rights, privileges, licenses and franchises necessary or desirable
in the normal conduct of its business except to the extent that failure to
comply therewith would not, in the aggregate, have a Material Adverse Effect;
and comply with all Contractual Obligations, its Organizational Documents and
all Requirements of Law applicable to it except to the extent that failure to
comply therewith would not, in the aggregate, have a Material Adverse Effect.

 

7.6                                 Maintenance of Property; Insurance.

 

(a)                                  Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted.

 

(b)                                 At all times maintain in full force and
effect insurance (including worker’s compensation insurance, liability
insurance, casualty insurance and business interruption insurance) in such
amounts, covering such risks and liabilities and with such deductibles or
self-insurance retentions as are in accordance with normal industry practice (or
as otherwise required by the Collateral Documents).

 

7.7                                 Inspection of Property; Books and Records;
Discussions.

 

(a)                                  Keep proper books of records and account in
which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its businesses and activities.

 

(b)                                 Permit, during regular business hours and
upon reasonable notice to a Responsible Officer by the Administrative Agent, the
Administrative Agent to visit and inspect any of its properties and examine and
make abstracts (including photocopies) from any of its books and records (other
than materials protected by the attorney-client privilege and materials which
the members of the Consolidated Group may not disclose without violation of a
confidentiality obligation binding upon them) and to discuss the business,
operations, properties and financial and other condition of the members of the
Consolidated Group with officers and employees of the members of the
Consolidated Group and, so long as any discussion takes place in the presence of
a Responsible Officer, with officers and employees of the members of the
Consolidated Group and with the Borrower’s independent certified public
accountants.

 

70

--------------------------------------------------------------------------------


 

Prior to the occurrence of an Event of Default, the costs and expenses of the
Administrative Agent for up to three (3) field audits in any fiscal year shall
be paid by Borrower.  After the occurrence and during the continuance of an
Event of Default hereunder, the costs and expenses of the Administrative Agent
for additional field audits and inspections shall be paid for by the Borrower.

 

7.8                                 Environmental Laws.

 

(a)                                  Comply in all material respects with, and
take reasonable actions to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and take
reasonable actions to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect; and

 

(b)                                 Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings and the failure to do or the pendency of
such proceedings would not reasonably be expected to have a Material Adverse
Effect.

 

7.9                                 Financial Covenants.

 

Comply with the following financial covenants (each of which shall be computed
in accordance with Section 1.3, to the extent applicable):

 

(a)                                  Consolidated Tangible Net Worth.  As of the
end of each fiscal quarter of the Borrower, commencing with the first fiscal
quarter ending after the Closing Date, the Consolidated Tangible Net Worth shall
not be less than the sum of (i) $115 million plus (ii) an amount equal to fifty
percent (50%) of Consolidated Net Income earned in each fiscal quarter ending
after the Closing Date (with no deduction for a net loss in any such fiscal
quarter) plus (iii) an amount equal to one hundred percent (100%) of the
aggregate increases in consolidated shareholders’ equity of the members of the
Consolidated Group after the Closing Date by reason of the issuance of Capital
Stock by a member of the Consolidated Group in connection with the conversion of
debt securities to equity minus (iv) the aggregate amount of Net Cash Proceeds
from Equity Transactions used to prepay the Term Loan pursuant to
Section 2.5(b)(iv) minus (v) the aggregate amount of repurchases of Capital
Stock of the Borrower made after the Closing Date.

 

(b)                                 Consolidated Total Leverage Ratio. As of the
end of each fiscal quarter of the Borrower, commencing with the first fiscal
quarter ending after the Closing Date, the Consolidated Total Leverage Ratio
shall not be greater than 3.5:1.0.

 

(c)                                  Consolidated Senior Secured Leverage Ratio.
As of the end of each fiscal quarter of the Borrower, commencing with the first
fiscal quarter ending after the Closing Date, the Consolidated Senior Secured
Leverage Ratio shall not be greater than 2.0:1.0.

 

(d)                                 Consolidated Fixed Charge Coverage Ratio. As
of the end of each fiscal quarter of the Borrower, commencing with the first
fiscal quarter ending after the Closing Date, the Consolidated Fixed Charge
Coverage Ratio shall not be less than 1.25:1.0.

 

(e)                                  Charge-Offs.  As of the last day of each
fiscal quarter of the Borrower, the average of the amount of actual charge-offs
(net of recoveries and sales of charged-off receivables) incurred during each

 

71

--------------------------------------------------------------------------------


 

fiscal month ending during the period of twelve consecutive months ending on
such day shall not exceed four and one-half percent (4.50%) of the average of
the amount of the Adjusted Transaction Receivables outstanding at the end of
each fiscal month ending during the period of twelve consecutive months ending
on such day.

 

7.10                           Additional Guaranties and Stock Pledges.

 

(a)                                  By the date forty-five (45) days after any
Person becomes an Active Domestic Subsidiary (or such later date as may be
agreed by the Administrative Agent), (i) cause such Active Domestic Subsidiary
to become a Guarantor by execution of a Joinder Agreement, (ii) deliver with the
Joinder Agreement such supporting resolutions, incumbency certificates,
corporate formation and organizational documentation and opinions of counsel as
the Administrative Agent may reasonably request, and (iii) deliver stock
certificates and related pledge agreements or pledge joinder agreements
evidencing the pledge of all of the Capital Stock of such Active Domestic
Subsidiary, together with undated stock transfer powers executed in blank. 
Notwithstanding the foregoing, any Active Domestic Subsidiary that is a Special
Purpose Subsidiary shall not be required to comply with clauses (i) and (ii) of
this Section 7.10(a), provided that (A) the Credit Parties shall, within
forty-five (45) days after the acquisition and/or formation of such Active
Domestic Subsidiary, deliver certificates representing the Capital Stock of such
Active Domestic Subsidiary and related pledge agreements or pledge joinder
agreements evidencing the pledge of all of the Capital Stock of such Active
Domestic Subsidiary, together with undated transfer powers executed in blank,
and (B) if at any time such Active Domestic Subsidiary is not deemed a Special
Purpose Subsidiary, shall within forty-five (45) days thereof become a Guarantor
by complying with clauses (i) and (ii) of this Section 7.10(a).  Notwithstanding
anything herein to the contrary, Church and Commerce, LLC, a South Carolina
limited liability company, shall not be required to become a Guarantor so long
as its only property is Specified Real Property.

 

(b)                                 By the date forty-five (45) days after any
Person becomes an Active Foreign Subsidiary with Capital Stock directly owned by
any Credit Party (or such later date as may be agreed by the Administrative
Agent), to the extent permitted under applicable law, deliver stock certificates
and related pledge agreements or pledge joinder agreements evidencing the pledge
of 65% (or such greater percentage that, due to a change in an applicable law
after the date hereof, (1) could not reasonably be expected to cause the
undistributed earnings of such Active Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Active Foreign Subsidiary’s United States parent and (2) could not
reasonably be expected to cause any material adverse tax consequences) of the
issued and outstanding Capital Stock entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Capital Stock not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Active Foreign Subsidiary directly owned by any
Credit Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent to secure the Obligations, together with
opinions of counsel and any filings and deliveries necessary or appropriate, as
determined by the Administrative Agent in its reasonable discretion, in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Administrative Agent (such pledge
agreements and pledge joinder agreements shall be governed by US law unless
otherwise requested by the Administrative Agent, and if the Administrative Agent
requests foreign law pledge agreements or pledge joinder agreements then the
date by which such pledge agreements, pledge joinder agreements and related
opinions of counsel and filings and deliveries shall be delivered to the
Administrative Agent shall be 90 days after request by the Administrative Agent
or such later day as may be agreed by the Administrative Agent).

 

7.11                           Ownership of Subsidiaries.

 

The Borrower shall, directly or indirectly, own at all times 100% of the Capital
Stock of each of

 

72

--------------------------------------------------------------------------------


 

its Subsidiaries except to the extent necessary to qualify directors where
required by applicable law or to satisfy other requirements of applicable law
with respect to the ownership of Capital Stock of Foreign Subsidiaries.

 

7.12                           Use of Proceeds.

 

Use the Loans solely for the purposes provided in Section 6.15.

 

7.13                           Acknowledgment of Grant of Security Interest in
Deposit Accounts.

 

Use best efforts to obtain a deposit account control agreement from each
financial institution (other than any Lender) with which the Borrower or any
Subsidiary maintains any deposit account which agreement shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

ARTICLE VIII
NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that on the Closing Date, and so long as
this Credit Agreement is in effect or any amounts owing under any Credit
Document shall remain outstanding and until the Commitments have been
terminated, no member of the Consolidated Group shall:

 

8.1                                 Indebtedness.

 

Contract, create, incur, assume or permit to exist any Indebtedness, except:

 

(a)                                  Indebtedness arising or existing under this
Credit Agreement and the other Credit Documents;

 

(b)                                 Indebtedness set forth in Schedule 8.1, and
renewals, refinancings and extensions thereof on terms and conditions consistent
with then prevailing market standards for such existing Indebtedness;

 

(c)                                  purchase money Indebtedness (including
Capital Lease Obligations) incurred after the Closing Date to provide all or a
portion of the purchase price or costs of construction of an asset or, in the
case of a sale/leaseback transaction as described in Section 8.8, to finance the
value of such asset owned by a member of the Consolidated Group, provided that
(i) such Indebtedness when incurred shall not exceed the purchase price or cost
of construction of such asset or, in the case of a sale/leaseback transaction,
the fair market value of such asset, (ii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing, and (iii) the total amount of all such
Indebtedness shall not exceed $5,000,000 at any time outstanding;

 

(d)                                 Indebtedness owing under Swap Contracts,
provided that such Swap Contracts are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”;

 

(e)                                  Indebtedness owing under Treasury
Management Agreements;

 

(f)                                    unsecured intercompany Indebtedness owing
by a member of the Consolidated

 

73

--------------------------------------------------------------------------------


 

Group to another member of the Consolidated Group; provided, that such
intercompany loan is a “Permitted Investment”;

 

(g)                                 Subordinated Debt provided that after giving
effect to the incurrence of such Subordinated Debt on a Pro Forma Basis, the
Borrower would be in compliance with the financial covenants in Section 7.9 as
of the most recent fiscal quarter end for which the Administrative Agent has
received the Compliance Certificate required by Section 7.2(b);

 

(h)                                 Securitization Transactions approved in
writing by the Required Lenders;

 

(i)                                     mortgage Indebtedness of Church and
Commerce, LLC incurred to purchase the Specified Real Property and renewals,
refinancings and extensions thereof provided that the aggregate principal amount
thereof shall not exceed the lesser of $7,500,000 or 80% of the appraised value
of the Specified Real Property at any time outstanding;

 

(j)                                     Indebtedness consisting of deferred
purchase price obligations (including, without limitation, earnout payment
obligations) relating to Acquisitions permitted by Section 8.4;

 

(k)                                  Indebtedness of Specified Foreign
Subsidiaries, provided that the aggregate principal amount of such Indebtedness
shall not exceed $50 million at any time outstanding;

 

(l)                                     Indebtedness of a Person acquired in an
Acquisition permitted by Section 8.4, provided that (i) such Indebtedness
existed at the time of such Acquisition and (ii) after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis (treating such Indebtedness
as being incurred on the date of consummation of such Acquisition), the Borrower
would be in compliance with the financial covenants in Section 7.9 as of the
most recent fiscal quarter end for which the Administrative Agent has received
the Compliance Certificate required by Section 7.2(b);

 

(m)                               Support Obligations of Indebtedness permitted
under this Section 8.1; and

 

(n)                                 other unsecured Indebtedness of the Borrower
of up to $2,500,000 in the aggregate at any time outstanding.

 

Notwithstanding the foregoing, any Special Purpose Subsidiary shall not
contract, create, incur, assume or permit to exist any Indebtedness except
Indebtedness permitted by Section 8.1(i).

 

8.2                                 Liens.

 

Contract, create, incur, assume or permit to exist any Lien with respect to any
of its Property, whether now owned or hereafter acquired, except for Permitted
Liens.

 

8.3                                 Consolidation, Merger, Divestiture, etc.

 

(a)                                  Consummate a transaction of merger or
consolidation, except

 

(i)                                     a member of the Consolidated Group may
be a party to a transaction of merger or consolidation with another member of
the Consolidated Group, provided that (A) if the Borrower is a party thereto,
the Borrower shall be the surviving corporation, (B) if a Guarantor is a party
thereto and the Borrower is not a party thereto, the surviving entity shall be
either a Guarantor or a Domestic Subsidiary that becomes a Guarantor pursuant to
Section 7.10(a) concurrently

 

74

--------------------------------------------------------------------------------


 

therewith, (C) no Default or Event of Default shall exist either immediately
prior to or immediately after giving effect thereto and (D) in the case of the
merger or consolidation involving the Borrower or any Domestic Subsidiary, the
Borrower shall provide ten (10) days prior written notice to the Administrative
Agent; and

 

(ii)                                  a Subsidiary of the Borrower may be a
party to a transaction of merger or consolidation with any Person (other than a
member of the Consolidated Group) in connection with an Acquisition permitted
under Section 8.4 and a Divestiture permitted under Section 8.3(b).

 

(b)                                 Make any Divestiture (other than a sale of
Securitization Receivables in connection with a Securitization Transaction
approved in writing by the Required Lenders) which:

 

(i)                                     in any instance (including any series of
related transactions comprising a Divestiture) shall be of Property (or of a
Person owning Property) having a fair market value of more than $5,000,000; or

 

(ii)                                  in the aggregate in any fiscal year shall
be of Property (or of a Person owning Property) having a fair market value of
more than $10,000,000;

 

provided in the case of any Divestiture permitted under subsections (i) and
(ii) above, after giving effect thereto on a Pro Forma Basis (x) the Borrower
would be in compliance with the financial covenants in Section 7.9 as of the
most recent fiscal quarter end for which the Administrative Agent has received
the Compliance Certificate required by Section 7.2(b); and (y) no Default or
Event of Default shall exist.

 

(c)                                  In the case of the Borrower, liquidate,
wind-up or dissolve, whether voluntarily or involuntarily (or suffer to permit
any such liquidation or dissolution).

 

Any consent of the Required Lenders requested by the Borrower in connection with
a Divestiture not otherwise permitted under this Section 8.3 shall not be
arbitrarily withheld or unreasonably delayed.

 

8.4                                 Acquisitions.

 

Make any Acquisition unless

 

(a)                                  the aggregate cash and non-cash
consideration (including, without limitation, the aggregate principal amount of
assumed Indebtedness, the Borrower’s good faith estimate of the amount of all
deferred purchase price obligations (including, without limitation, earnout
payment obligations) and the fair market value of all Capital Stock of the
Borrower as determined in accordance with any related acquisition agreement)
payable in respect of all Acquisitions shall not exceed $100 million on and
after the Closing Date; provided that if after giving effect to any Acquisition
on a Pro Forma Basis the Consolidated Total Leverage Ratio would not exceed
3.0:1.0 as of the most recent fiscal quarter end for which the Administrative
Agent has received the Compliance Certificate required by Section 7.2(b), then
such Acquisition may cause the aggregate cash and non-cash consideration payable
in respect of all Acquisitions to exceed such $100 million limit but shall not
in any event cause the aggregate cash and non-cash consideration payable in
respect of all Acquisitions to exceed $200 million on and after the Closing
Date;

 

(b)                                 the Board of Directors of the Person which
is, or whose Property is, the subject of such Acquisition shall have approved
such Acquisition;

 

75

--------------------------------------------------------------------------------


 

(c)                                  the aggregate cash and non-cash
consideration (including, without limitation, the aggregate principal amount of
assumed Indebtedness, the Borrower’s good faith estimate of the amount of all
deferred purchase price obligations (including, without limitation, earnout
payment obligations) and the fair market value of all Capital Stock of the
Borrower as determined in accordance with any related acquisition agreement)
payable in respect of all Acquisitions of Persons that are not incorporated or
organized under the Laws of any State of the United States of America or the
District of Columbia or Property that is located outside of the United States of
America shall not exceed $50 million on and after the Closing Date; and

 

(d)                                 after giving effect to such Acquisition (and
the incurrence of Funded Debt in connection therewith) on a Pro Forma Basis,
(A) the Borrower would be in compliance with the financial covenants in
Section 7.9 as of the most recent fiscal quarter end for which the
Administrative Agent has received the Compliance Certificate required by
Section 7.2(b); and (B) no Default or Event of Default shall exist.

 

8.5                                 Investments.

 

Make any Investment in any Person except for Permitted Investments.

 

8.6                                 Change in Fiscal Year; Change in Legal Name
or State of Formation; Amendment to Organization Documents.

 

(a)                                  Change its fiscal year from a December 31
fiscal year end.

 

(b)                                 Change its legal name or state of formation
unless it provides written notice to the Administrative Agent within thirty (30)
days after the date thereof.

 

(c)                                  Amend its Organization Documents in a
manner materially adverse to the Lenders.

 

8.7                                 Restricted Payments.

 

Make or permit any Restricted Payments, other than:

 

(a)                                  quarterly dividends by the Borrower
provided that:

 

(i)                                     the aggregate amount of dividends paid
in any fiscal quarter shall not exceed the greater of:

 

(A)                              (x) fifty percent (50%) of the Consolidated Net
Income for the most recently ended period of four fiscal quarters for which the
Administrative Agent has received the Compliance Certificate required by
Section 7.2(b) minus (y) the aggregate amount of dividends previously paid
during such fiscal quarter and the immediately preceding three fiscal quarters;
and

 

(B)                                $0.125 (such amount to be adjusted for any
stock dividends, stock splits, reverse stock splits and similar transactions)
multiplied by the lesser of (x) the number of outstanding shares of Capital
Stock of the Borrower and (y) $65 million (such amount to be adjusted for any
stock dividends, stock splits, reverse stock splits and similar transactions);

 

(ii)                                  after giving effect to such dividends (and
the incurrence of Funded Debt

 

76

--------------------------------------------------------------------------------


 

in connection therewith) on a Pro Forma Basis, (A) the Borrower would be in
compliance with the financial covenants in Section 7.9 as of the most recent
fiscal quarter end for which the Administrative Agent has received the
Compliance Certificate required by Section 7.2(b); and (B) no Default or Event
of Default shall exist;

 

(b)                                 the Permitted Stock Repurchases provided
that after giving effect to any Permitted Stock Repurchase (and the incurrence
of Funded Debt in connection therewith) on a Pro Forma Basis, (i) the Borrower
would be in compliance with the financial covenants in Section 7.9 as of the
most recent fiscal quarter end for which the Administrative Agent has received
the Compliance Certificate required by Section 7.2(b); and (ii) no Default or
Event of Default shall exist; and

 

(c)                                  the Borrower may repurchase shares of its
Capital Stock held by any employee, officer or director upon the termination of
employment of such employee, officer or director or in connection with the
payment of tax liability or withholding related to restricted Capital Stock of
any employee, officer or director, provided that (i) after giving effect to such
repurchase (and the incurrence of Funded Debt in connection therewith) on a Pro
Forma Basis, (A) the Borrower would be in compliance with the financial
covenants in Section 7.9 as of the most recent fiscal quarter end for which the
Administrative Agent has received the Compliance Certificate required by
Section 7.2(b) and (B) no Default or Event of Default shall exist and (ii) the
aggregate amount of all such repurchases shall not exceed $7,500,000 on and
after the Closing Date.

 

8.8                                 Sale Leasebacks.

 

Except as permitted pursuant to Section 8.1(c) hereof, directly or indirectly,
become or remain liable as lessee or as guarantor or other surety with respect
to any lease, whether an Operating Lease or a Capital Lease, of any Property,
whether now owned or hereafter acquired, (i) which such Person has sold or
transferred or is to sell or transfer to any other Person other than a member of
the Consolidated Group or (ii) which such Person intends to use for
substantially the same purpose as any other Property which has been sold or is
to be sold or transferred by such Person to any other Person in connection with
such lease.

 

8.9                                 No Further Negative Pledges.

 

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of the Borrower or any Domestic Subsidiary to pledge its
Property to secure the Obligations or any renewals, refinancings, exchanges,
refundings or extension thereof, except for (i) any document or instrument
governing Indebtedness incurred pursuant to Section 8.1(c), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (ii) any document or instrument
governing Indebtedness incurred pursuant to Section 8.1(i), provided that any
such restriction contained therein relates only to the Specified Real Property,
(iii) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (iv) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.3(b) pending the consummation of such sale, (v) any
document or instrument governing Indebtedness incurred pursuant to
Section 8.1(l), (vi) any document or instrument governing any Securitization
Transaction, provided that any such restriction relates only to the applicable
Securitization Receivables actually sold, conveyed or otherwise contributed
pursuant to such Securitization Transaction and (vii) customary restrictions
contained in any contract, lease or governmental approval, consent, license or
permit obtained and entered into in the ordinary course of business, provided
that any such restriction relates only to such contract, lease or governmental
approval, consent, license or and permit, (b) encumbers or restricts the

 

77

--------------------------------------------------------------------------------


 

ability of the Borrower or any Domestic Subsidiary to act as a Credit Party
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (c) requires the grant of any security for
any obligation if such property is given as security for the Obligations.

 

8.10                           Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) transactions between Credit Parties,
(b) intercompany transactions expressly permitted by this Credit Agreement,
(c) customary compensation and reimbursement of expenses of officers and
directors and (d) except as otherwise specifically limited in this Credit
Agreement, other transactions which are entered into in the ordinary course of
such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an Affiliate.

 

8.11                           Subordinated Debt.

 

(a)                                  Except as may be expressly agreed to by the
Administrative Agent in any subordination agreement, intercreditor agreement or
like agreement executed by the Administrative Agent in connection with the
applicable Subordinated Debt, amend or modify any Subordinated Debt if such
amendment or modification would add or change any terms in a manner adverse to
the Borrower or any Subsidiary (including, without limitation, any amendment or
modification that would shorten the final maturity or average life to maturity
or require any payment to be made sooner than originally scheduled or increase
the interest rate applicable thereto).

 

(b)                                 Except as may be expressly agreed to by the
Administrative Agent in any subordination agreement, intercreditor agreement or
like agreement executed by the Administrative Agent in connection with the
applicable Subordinated Debt, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any Subordinated Debt.

 

(c)                                  Make any payment of principal or interest
on any Subordinated Debt in violation of the subordination provisions of such
Subordinated Debt.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.1                                 Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)                                       Payment.  Any Credit Party shall

 

(i)                                     default in the payment on the due date
of any principal of any of the Loans, or

 

(ii)                                  default, and such default shall continue
for three (3) or more Business Days, in the payment when due of any
reimbursement obligations arising from drawings under Letters of Credit, or of
any interest on the Loans or on any reimbursement obligations arising from
drawings under Letters of Credit, or of any fees or other amounts owing
hereunder, under any of the other

 

78

--------------------------------------------------------------------------------


 

Credit Documents or in connection herewith or therewith; or

 

(b)                                 Representations.  Any representation,
warranty or statement made or deemed to be made herein, in any of the other
Credit Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made (other than
those which are untrue solely as a result of changes permitted by this Credit
Agreement); or

 

(c)                                  Covenants.

 

(i)                                     Default in the due performance or
observance of any term, covenant or agreement contained in Section 7.3(a),
7.7(b), 7.9, 7.12 or 8.1 through 8.11, inclusive, or

 

(ii)                                  Default in the due performance or
observance of any term, covenant or agreement (other than those referred to in
subsections (a), (b) or (c)(i) of this Section 9.1) contained in this Credit
Agreement or any other Credit Document and such default shall continue
unremedied for a period of at least 30 days after the earlier of a Responsible
Officer becoming aware of such default or notice thereof by the Administrative
Agent; or

 

(d)                                 Invalidity of Credit Documents.  Except as
to any Credit Party which is dissolved, released or merged or consolidated out
of existence as the result of or in connection with a dissolution, merger or
disposition permitted by Section 8.3, any Credit Document shall fail to be in
full force and effect or to give the Administrative Agent and/or the Lenders any
material part of the Liens, rights, powers and privileges purported to be
created thereby; or any Credit Party contests in any manner the validity or
enforceability of any Credit Document; or any Credit Party denies that it has
any or further liability or obligation under any Credit Document, or purports to
revoke, terminate or rescind any Credit Document; or

 

(e)                                  Bankruptcy, etc.  Any Bankruptcy Event
shall occur with respect to any Credit Party or any Material Foreign Subsidiary;
or

 

(f)                                    Defaults under Other Indebtedness.  With
respect to any Indebtedness (other than Indebtedness outstanding under this
Credit Agreement) in excess of $5,000,000 in the aggregate for the Consolidated
Group taken as a whole, (A) (1) any Credit Party shall default in any payment
(beyond the applicable grace period with respect thereto, if any) with respect
to any such Indebtedness, or (2) the occurrence and continuance of a default in
the observance or performance relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or condition exist, the effect of which default
or other event or condition is to cause, or permit, the holder or holders of
such Indebtedness (or trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required),
any such Indebtedness to become due prior to its stated maturity; or (B) any
such Indebtedness shall be declared due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof; or

 

(g)                                 Judgments.  Any member of the Consolidated
Group shall fail within 30 days of the date due and payable to pay, bond or
otherwise discharge any judgment, settlement or order for the payment of money
which judgment, settlement or order, when aggregated with all other such
judgments, settlements or orders due and unpaid at such time, exceeds $5,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer has been notified of the claim and does not dispute coverage), and which
is not stayed on appeal (or for which no motion for stay is pending) or is not
otherwise being executed; or

 

79

--------------------------------------------------------------------------------


 

(h)                                 ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $5,000,000, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$5,000,000; or

 

(j)                                     Subordination Debt Documentation.  The
subordination provisions of the documents evidencing or governing any
Subordinated Debt shall, in whole or in part, terminate, cease to be effective
or cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Debt. or

 

(k)                                  Ownership.  There shall occur a Change of
Control.

 

9.2                                 Remedies Upon Event of Default.

 

Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent shall, upon the request and direction of, or may, with the
consent of, the Required Lenders, by written notice to the Credit Parties take
any or all of the following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Extension of Credits
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Credit Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then outstanding
principal amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Credit Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Extension of Credits shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.3                                 Application of Funds.

 

After the exercise of remedies provided for in Section 9.2 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.2), any amounts received on account of the Obligations,
subject to the provisions of Sections 2.14 and 2.15, shall be applied by the
Administrative

 

80

--------------------------------------------------------------------------------


 

Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such
pursuant to the Credit Documents;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer pursuant to the Credit
Documents (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between the Borrower or any Subsidiary and
any Lender or any Affiliate of a Lender to the extent such Swap Contract is
permitted by Section 8.1(d), ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between the Borrower or any Subsidiary and any Lender or any Affiliate of a
Lender to the extent such Swap Contract is permitted by Section 8.1(d),
(c) payments of amounts due under any Treasury Management Agreement between the
Borrower or any Subsidiary and any Lender or any Affiliate of a Lender and
(d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.3 and 2.14, ratably among
the Lenders (and, in the case of such Swap Contracts and Treasury Management
Agreements, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.3(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the Lender or Affiliate of a Lender party to such Treasury
Management Agreement or such Swap Contract, as the case may be.

 

81

--------------------------------------------------------------------------------


 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.1                           Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and no Credit Party shall have rights as a third party
beneficiary of any of such provisions.

 

The Administrative Agent shall also act as the “collateral agent” under the
Credit Documents, and each of the Lenders (in its capacities as a Lender,
Swingline Lender (if applicable), potential Swap Contract provider and potential
Treasury Management Agreement provider) and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.5(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Credit Documents) as if set forth in full herein with respect
thereto.

 

10.2                           Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

10.3                           Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative

 

82

--------------------------------------------------------------------------------


 

Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to any
Credit Party or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Credit Agreement, any other Credit Document or any other agreement,
instrument or document,or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

10.4                           Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Credit Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

10.5                           Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of

 

83

--------------------------------------------------------------------------------


 

its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

10.6                           Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders or the L/C Issuer under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 11.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swingline Lender, (ii) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

10.7                           Non-Reliance on Administrative Agent and Other
Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such

 

84

--------------------------------------------------------------------------------


 

documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement.  Each Lender and the
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Credit Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

 

10.8                           No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

 

10.9                           Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations arising under the Credit Documents
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.3(i) and (j), 2.9 and 11.5) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.9 and 11.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

85

--------------------------------------------------------------------------------


 

10.10                     Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a)                                  to release any Lien on any Property granted
to or held by the Administrative Agent under any Credit Document (i) upon
termination of the Commitments and payment in full of all Obligations (other
than (A) contingent indemnification obligations and (B) obligations under Swap
Contracts and Treasury Management Agreements as to which arrangements
satisfactory to the provider of such Swap Contracts and Treasury Management
Agreements shall have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is transferred or to be transferred as part of or in connection
with any Divestiture permitted hereunder or under any other Credit Document or
any Involuntary Divestiture, or (iii) as approved in accordance with
Section 11.6;

 

(b)                                 to subordinate any Lien on any Property
granted to or held by the Administrative Agent under any Credit Document to the
holder of any Lien on such Property that is permitted by clause (i) of the
definition of “Permitted Liens”; and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

10.11                     Swap Contracts and Treasury Management Agreements.

 

No Lender or any Affiliate of a Lender that is party to any Swap Contract or any
Treasury Management Agreement permitted hereunder that obtains the benefits of
Section 9.3 or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Credit Document
or otherwise in respect of the Collateral (including the release or impairment
of any Collateral) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Credit Documents.  Notwithstanding
any other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Swap
Contracts and Treasury Management Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Lender or Affiliate of a Lender that is party to such Swap Contract or such
Treasury Management Agreement, as the case may be.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1                           Notices; Effectiveness; Electronic
Communications.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other

 

86

--------------------------------------------------------------------------------


 

communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to the Borrower or any other Credit
Party, the Administrative Agent, the L/C Issuer or the Swingline Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.1; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).  Notwithstanding the foregoing, notices and other communications
to the Borrower pursuant to Section 9.1 shall not be effective until actually
received by the Borrower.

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM

 

87

--------------------------------------------------------------------------------


 

FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swingline Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender.  In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices and Swingline Loan Notices) purportedly given by or on behalf of any
Credit Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Credit Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Credit Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.2                           Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Credit
Party against any and all of the obligations of such Credit Party now or
hereafter existing under this Credit Agreement or any other Credit Document to
such Lender or the L/C Issuer, irrespective of whether or not

 

88

--------------------------------------------------------------------------------


 

such Lender or the L/C Issuer shall have made any demand under this Credit
Agreement or any other Credit Document and although such obligations such Credit
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

11.3                           Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Credit Agreement and the other Credit Documents shall be
binding upon and inure to the benefit of the parties hereto and thereto and
their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Credit Agreement and the other Credit Documents
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the related Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender, subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative

 

89

--------------------------------------------------------------------------------


 

Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5 million in the case of an assignment
of a Revolving Commitment (and the related Revolving Loans thereunder) and $1
million in the case of an assignment of the Term Loan unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s Loans and Commitments, and rights and obligations with
respect thereto, assigned, except that this clause (ii) shall not (A) apply to
the Swingline Lender’s rights and obligations in respect of Swingline Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations in respect of its Revolving Commitment (and the related Revolving
Loans thereunder) and its outstanding Term Loan on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Term Loan Commitment or Revolving Commitment
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the Commitment subject to such assignment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender and (2) any Term Loan to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                                the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of Revolving Loans and Revolving Commitments.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an

 

90

--------------------------------------------------------------------------------


 

Administrative Questionnaire.

 

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Credit Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.1, 3.4, 3.5 and 11.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Credit Agreement that does not comply with
this subsection shall be treated for purposes of this Credit Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. In

 

91

--------------------------------------------------------------------------------


 

addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Credit Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Credit Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the other Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in Section 11.6(a) that affects such Participant. 
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.4 and 3.5 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 11.2
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

(e)                                  Limitation on Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.1 or 3.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.1 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.1(e) as though
it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Credit Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)                                 Resignation as L/C Issuer or Swingline
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Revolving Commitment
and Revolving Loans pursuant to subsection (b) above, Bank of America may,
(i) upon thirty days’ notice to the Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon thirty days’ notice to the Borrower, resign as Swingline
Lender.  In the event of any such resignation as L/C Issuer or Swingline Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swingline Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require

 

92

--------------------------------------------------------------------------------


 

the Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.3(c)).  If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.4(c).  Upon the appointment of a successor L/C
Issuer and/or Swingline Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as the case may be, and (2) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

11.4                           No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Credit Document preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Credit Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Credit Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.2 (subject to
the terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

11.5                           Expenses; Indemnity; and Damage Waiver.

 

(a)                                  Costs and Expenses.

 

(i)                                     The Credit Parties shall pay (A) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments,

 

93

--------------------------------------------------------------------------------


 

modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (B) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder.

 

(ii)                                  The Credit Parties shall pay all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Credit Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Credit Parties shall not be required to reimburse the fees, charges and
disbursements of counsel to any Lender (other than the Administrative Agent)
under this clause (ii) unless in the written opinion of counsel to such Lender,
(x) the representation of such Lender by counsel to the Administrative Agent
would be inappropriate due to the existence of an actual conflict between the
Administrative Agent and such Lender, in which case the Credit Parties shall be
required to reimburse the fees, charges and disbursements of one counsel to all
of the Lenders and (y) the representation by one counsel to the Administrative
Agent and one counsel to all the Lenders would be inappropriate due to the
existence of an actual conflict between such Lender and another Lender, in which
case the Credit Parties shall be required to reimburse the fees, charges and
disbursements of one counsel to such Lender.

 

(b)                                 Indemnification by the Credit Parties.  The
Credit Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Credit Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Credit Agreement and the other Credit Documents
(including in respect of any matters addressed in Section 3.1), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by a Credit Party or any of its Subsidiaries, or any Environmental
Liability related in any way to a Credit Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Credit Party against an

 

94

--------------------------------------------------------------------------------


 

Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Credit Document, if the Borrower or such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Credit Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Commitment Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Credit Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Credit
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                    Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the L/C
Issuer and the Swingline Lender, the replacement of any Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

11.6                           Amendments, Etc.

 

No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by any Credit Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
applicable Credit Party, and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, further,that

 

(a)                                  no such amendment, waiver or consent shall:

 

(i)                                     extend or increase the Commitment of a
Lender (or reinstate any Commitment terminated pursuant to Section 9.2) without
the written consent of such Lender whose Commitment is being extended or
increased (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.2 or of any Default

 

95

--------------------------------------------------------------------------------


 

or Event of Default is not considered an extension or increase in Commitments of
any Lender);

 

(ii)                                  postpone any date fixed by this Credit
Agreement or any other Credit Document for any payment (excluding mandatory
prepayments) of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Credit Document without the
written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(i) of the final proviso to this Section 11.6) any fees or other amounts payable
hereunder or under any other Credit Document without the written consent of each
Lender entitled to receive such amount; provided, however, that only the consent
of the Required Lenders shall be necessary to (A) amend the definition of
“Default Rate” or waive any obligation of the Borrower to pay interest or Letter
of Credit Fees at the Default Rate or (B) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(iv)                              change Section 9.3 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby;

 

(v)                                 change any provision of this
Section 11.6(a) or the definition of “Required Lenders” without the written
consent of each Lender directly affected thereby;

 

(vi)                              release all or substantially all of the
Collateral without the written consent of each Lender whose Obligations are
secured by such Collateral;

 

(vii)                           release the Borrower without the consent of each
Lender, or, except in connection with a transaction permitted under Section 8.3,
all or substantially all of the value of the Guaranty without the written
consent of each Lender whose Obligations are guarantied thereby, except to the
extent such release is permitted pursuant to Section 10.10 (in which case such
release may be made by the Administrative Agent acting alone); or

 

(b)                                 prior to the termination of the Revolving
Commitments, unless also signed by Required Revolving Lenders, no such
amendment, waiver or consent shall, (i) waive any Default or Event of Default
for purposes of Section 5.2(b), (ii) amend, change, waive, discharge or
terminate Sections 5.2 or 9.1 in a manner adverse to such Lenders or
(iii) amend, change, waive, discharge or terminate Section 7.9 (or any defined
term used therein) or this Section 11.6(b); or

 

(c)                                  unless also signed by Lenders (other than
Defaulting Lenders) holding in the aggregate at least a majority of the
outstanding principal amount of the Term Loan, no such amendment, waiver or
consent shall (i) amend, change, waive, discharge or terminate
Section 2.5(b)(v) so as to alter the manner of application of proceeds of any
mandatory prepayment required by Section 2.5(b)(ii), (iii) and (iv) hereof
(other than to allow the proceeds of such mandatory prepayments to be applied
ratably with other term loans under this Agreement) or (ii) amend, change,
waive, discharge or terminate this Section 11.6(c) (other than to provide other
term loan Lenders with proportional rights under this Section 11.6(c));

 

96

--------------------------------------------------------------------------------


 

(d)                                 unless also signed by the L/C Issuer, no
amendment, waiver or consent shall affect the rights or duties of the L/C Issuer
under this Credit Agreement or any L/C Document relating to any Letter of Credit
issued or to be issued by it;

 

(e)                                  unless also signed by the Swingline Lender,
no amendment, waiver or consent shall affect the rights or duties of the
Swingline Lender under this Credit Agreement; and

 

(f)                                    unless also signed by the Administrative
Agent, no amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;

 

provided, further, that notwithstanding anything to the contrary herein,

 

(i)                                     the Fee Letters may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto,

 

(ii)                                  no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder (any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (B) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender,

 

(iii)                               each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein,

 

(iv)                              the Required Lenders shall determine whether
or not to allow a Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders; and

 

(v)  this Credit Agreement and the other Credit Documents may be amended (or
amended and restated) at any time to add one or more tranches of term loans
(each, an “Incremental Term Facility”) and/or increase the Revolving Commitments
(any such increase, an “Incremental Revolving Increase”; the Incremental Term
Facilities and the Incremental Revolving Increases are collectively referred to
as “Incremental Facilities”) at the option of the Borrower by an agreement in
writing entered into by the Borrower, the Administrative Agent and each Person
(including any existing Lender) that agrees to provide a portion of such
Incremental Facility; provided that

 

(A)                              the aggregate principal amount of all
Incremental Facilities shall not exceed $100 million;

 

(B)                                no Default or Event of Default shall exist on
the effective date of an Incremental Facility or would exist after giving effect
to any Incremental Facility;

 

(C)                                no existing Lender shall be under any
obligation to provide any Incremental Facility Commitment and any such decision
whether to provide an Incremental Facility Commitment shall be in such Lender’s
sole and absolute discretion;

 

97

--------------------------------------------------------------------------------


 

(E)                                 each Incremental Facility Commitment shall
be in a minimum principal amount of $10 million and in integral multiples of $5
million in excess thereof (or such lesser amounts as the Administrative Agent
may agree);

 

(F)                                 each Person providing an Incremental
Facility Commitment shall qualify as an Eligible Assignee;

 

(G)                                the Borrower shall deliver to the
Administrative Agent:

 

(x)                                   a certificate of each Credit Party dated
as of the date of such increase signed by an authorized officer of such Credit
Party (1) certifying and attaching resolutions adopted by the board of directors
or equivalent governing body of such Credit Party approving such Incremental
Facility and (2) certifying that, before and after giving effect to such
increase, (I) the representations and warranties of each Credit Party contained
in Article VI or any other Credit Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (II) no Default or
Event of Default exists; and

 

(y)                                 opinions of legal counsel to the Credit
Parties, addressed to the Administrative Agent and each Lender (including each
Person providing an Incremental Facility Commitment), dated as of the effective
date of such Incremental Facility, in form and substance reasonably satisfactory
to the Administrative Agent;

 

(H)                               the Administrative Agent shall have received
documentation from each Person providing an Incremental Facility Commitment
evidencing its Incremental Facility Commitment and its obligations under this
Credit Agreement in form and substance reasonably acceptable to the
Administrative Agent;

 

(I)                                    in the case of any Incremental Revolving
Increase, if any Revolving Loans are outstanding on the date of such increase,
(x) each Lender providing such Incremental Revolving Increase shall make
Revolving Loans, the proceeds of which shall be applied by the Administrative
Agent to prepay Revolving Loans of the existing Lenders, in an amount necessary
such that after giving effect thereto the outstanding Revolving Loans are held
ratably among all the Lenders holding Revolving Commitments, and (y) the
Borrower shall pay an amount required pursuant to Section 3.5 as a result of any
such prepayment of Revolving Loans of existing Lenders;

 

(J)                                   in the case of an Incremental Term
Facility:

 

(x)                                   the Borrower shall have delivered a
certificate to the Administrative Agent demonstrating that after giving effect
to the incurrence of such Incremental Term Loan Facility on a Pro Forma Basis,
the Borrower would be in compliance with the financial covenants in Section 7.9
as of the most recent fiscal quarter end for which the Administrative Agent has
received the Compliance Certificate required by Section 7.2(b); and

 

(y)                                 the final maturity date of such Incremental
Term Facility shall be no earlier than the Maturity Date and the weighted
average life to maturity for such

 

98

--------------------------------------------------------------------------------


 

Incremental Term Facility shall not be shorter than the then remaining weighted
average life of the Term Loan;

 

(K)                               in the case of an Incremental Term Facility,
the interest rate margin with respect to such Incremental Term Facility shall be
as agreed by the Credit Parties and the Lenders providing such Incremental Term
Facility, provided that if the all-in-yield on such Incremental Facility exceeds
the all-in-yield on the Term Loan and the Revolving Loans as of the Closing Date
by more than twenty-five basis points (0.25%), then the Applicable Rate for the
Term Loan and the Revolving Loans shall be increased as to provide an
all-in-yield on the Term Loan and the Revolving Loans that is twenty-five basis
points (0.25%) less than the all-in-yield on such Incremental Term Facility (for
purposes of this clause (K), the calculation of all-in-yield shall include any
original issue discount or upfront fees (other than underwriting, unused
commitment and amendment fees));

 

(L)                                 in the case of an Incremental Revolving
Increase, such Incremental Revolving Increase shall be on the exact same terms
and pursuant to the exact same documentation applicable to the Initial Revolving
Facility;

 

(M)                            subject to the foregoing clauses, the interest
rate margins, final maturity date and amortization schedule applicable to any
Incremental Term Facility shall be determined by the Borrower and the Persons
providing such Incremental Term Facility thereunder; and

 

(N)                               any Incremental Term Facility shall be on
terms and pursuant to documentation to be determined; provided further that, to
the extent such terms and documentation are not consistent with the Term Loan
(except to the extent permitted by the foregoing clauses), such terms and
documentation shall be reasonably satisfactory to the Administrative Agent.

 

The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Extensions of Credit under, and shall be entitled to
all the benefits afforded by, this Credit Agreement and the other Credit
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the guarantees.  Any such amendment (or amendment and restatement)
effected pursuant to this clause (v) of the second proviso in Section 11.6 shall
amend the provisions of this Credit Agreement and the other Credit Documents to
set forth the terms of each Incremental Facility established thereby (subject to
any applicable restrictions set forth in this clause (v) of the second proviso
in Section 11.6) and to effect such other changes (including changes to the
provisions of Section 2.5) as the Credit Parties and the Administrative Agent
shall deem necessary or advisable in connection with the establishment of any
such Incremental Facility; provided, that no such agreement shall: (A) effect
any change described in Section 11.6(a), Section 11.6(b), Section 11.6(c) and
Section 11.6(d) without the consent of each Person required to consent to such
change under such clause (it being agreed, however, that any Incremental
Revolving Increase or establishment of any Incremental Term Facility will not,
of itself, be deemed to effect any of the changes described in
Section 11.6(a) and that modifications to the definitions of “Revolving
Commitments”, “Loans”, “Required Revolving Lenders” and “Required Lenders” or
other provisions relating to voting provisions to provide the Persons providing
the applicable Incremental Facility with the benefit of such provisions will
not, by themselves, be deemed to effect any of the changes described in
Section 11.6(a) or (B) amend Articles 7, 8 or 9 in any manner that by its terms
benefits one or more tranches, but not all tranches, of Loans or Commitments
without the prior written consent of Lenders holding in the aggregate more than
50% of the Revolving Commitments and not so benefited, and of Lenders holding
more than 50% of the outstanding principal amount of each separate tranche of
term loans then existing and not so benefited.

 

99

--------------------------------------------------------------------------------


 

11.7                           Counterparts; Integration; Effectiveness.

 

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 5.1, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Credit Agreement.

 

11.8                           Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or Event of Default at the time of any Extension of
Credit, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.

 

11.9                           Governing Law; Submission to Jurisdiction; Venue;
Etc.

 

(a)                                  GOVERNING LAW.  THIS CREDIT AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH
CAROLINA.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NORTH CAROLINA SITTING IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE WESTERN DISTRICT OF THE STATE OF NORTH CAROLINA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS CREDIT
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

100

--------------------------------------------------------------------------------


 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.1.  NOTHING IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.10                     Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.11                     Severability.

 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.11, if and to the extent that the enforceability of any provisions in
this Credit Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent, the L/C
Issuer or the Swingline Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

 

11.12                     Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will

 

101

--------------------------------------------------------------------------------


 

be informed of the confidential nature of such Information and instructed to
keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Credit Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Credit Agreement or any Eligible Assignee invited to become a Lender
pursuant to Section 2.1(c) or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to a Credit Party
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

 

11.13                     USA PATRIOT Act.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

11.14                     Notice by Borrower regarding Nonpublic Information.

 

The Borrower hereby notifies each Lender that the trading of the Capital Stock
of the Borrower based on non-public information, including non-public
information furnished by the Borrower pursuant to Sections 7.1 and 7.2, is a
violation of securities laws.

 

102

--------------------------------------------------------------------------------


 

11.15                     Consent to Security Interest in Deposit Accounts;
Perfection of Security Interest by Control.

 

Pursuant to the Security Agreement each Credit Party has granted to the
Administrative Agent for the benefit of the holders of the Obligations a
security interest in all of such Credit Party’s deposit accounts.  In order to
provide for the control of such deposit accounts by the Administrative Agent and
the perfection of the Administrative Agent’s security interest in such deposit
accounts, each Lender agrees that with respect to each deposit account now or
hereafter maintained by a Credit Party with such Lender, (i) prior to receipt by
such Lender of a Control Notice (as defined in clause (ii) below), such Credit
Party shall be permitted full access to such depository accounts and all amounts
held in such depository accounts and (ii) during the existence of an Event of
Default, (A) the Administrative Agent may, immediately and without prior notice
to such Credit Party, provide written notice to such Lender (each a “Control
Notice”) directing such Lender to pay over to the Administrative Agent all
amounts in such depository accounts and (B) after receipt of a Control Notice,
such Lender shall comply with instructions originated by the Administrative
Agent without further consent by such Credit Party.  The agreements of each
Lender in this Section shall survive the assignment by such Lender of all or any
portion of its rights and obligations under this Credit Agreement.  Within
twenty (20) days following request of a Lender that maintains a deposit account
for any Credit Party, the Administrative Agent, the applicable Credit Party and
such Lender shall enter into a deposit account control agreement in form and
substance reasonably satisfactory to the Administrative Agent, such Credit Party
and such Lender.  In the event of conflict between the terms of such deposit
account control agreement and the terms of this Section 11.15, the terms of such
deposit account control agreement shall prevail.

 

11.16                     Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

11.17                     Payments Set Aside.

 

To the extent that any payment by or on behalf of any Credit Party is made to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.

 

103

--------------------------------------------------------------------------------


 

11.18                     Replacement of Lenders.

 

If (i) any Lender requests compensation under Section 3.4, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.1, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Credit Document that has been
approved by the Required Lenders as provided in Section 11.6 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) and, or (iv) any Lender is a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.3), all of its interests, rights and
obligations under this Credit Agreement and the related Credit Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.3(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 3.5) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.4 or payments required
to be made pursuant to Section 3.1, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of any such assignment
resulting from a Non-Consenting Lender’s failure to consent to a proposed
change, waiver, discharge or termination with respect to any Credit Document,
the applicable replacement bank, financial institution or Fund consents to the
proposed change, waiver, discharge or termination; provided that the failure by
such Non-Consenting Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Non-Consenting Lender and
the mandatory assignment of such Non-Consenting Lender’s Commitments and
outstanding Loans and participations in L/C Obligations and Swingline Loans
pursuant to this Section 11.18 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.19                     No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Credit Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent and the Arrangers, are arm’s-length commercial transactions
between the Credit Parties and their respective

 

104

--------------------------------------------------------------------------------


 

Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) each of the Credit Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Credit Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) the Administrative Agent and the
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Credit Parties or
any of their respective Affiliates, or any other Person and (B) the
Administrative Agent and the Arrangers do not have any obligation to the Credit
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (iii) the Administrative Agent and the Arrangers
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Credit Parties and their
respective Affiliates, and the Administrative Agent and the Arrangers do not
have any obligation to disclose any of such interests to the Credit Parties and
their respective Affiliates.  To the fullest extent permitted by Law, each of
the Credit Parties hereby waives and releases any claims that it may have
against the Administrative Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.20                     Electronic Execution of Assignments and Certain Other
Documents.

 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.21                     Amendment and Restatement.

 

This Credit Agreement amends and restates the Amended and Restated Credit
Agreement dated as of March 24, 2008 is by and among the Borrower, the
Guarantors, the lenders identified therein and Bank of America, as
Administrative Agent.

 

[SIGNATURE PAGES FOLLOW]

 

105

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Credit Agreement
to be duly executed as of the date first above written.

 

BORROWER:

 

ADVANCE AMERICA, CASH ADVANCE CENTERS, INC., a Delaware corporation

 

By:

/s/ J. Patrick O’Shaughnessy

 

Name:

J. Patrick O’Shaughnessy

 

Title:

Chief Executive Officer and President

 

 

GUARANTORS:

 

AA AIR, LLC, a Delaware limited liability company

AA CANADA HOLDINGS, INC., a Delaware corporation

AAFA ACQUISITION, INC., a Delaware corporation

AAFA OF COLORADO, INC., a Delaware corporation

AAFA OF MISSISSIPPI, INC., a Delaware corporation

AAFA OF OHIO, INC., a Delaware corporation

AAFA OF SOUTH CAROLINA, INC., a Delaware corporation

AAIC, INC., a Delaware corporation

ACSO OF ARIZONA, INC., a Delaware corporation

ACSO OF MICHIGAN, INC., a Delaware corporation

ADVANCE AMERICA MONEY.COM, INC., a Delaware corporation

ADVANCE AMERICA SMALL LOANS OF OHIO, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ALABAMA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ARIZONA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF COLORADO, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF FLORIDA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF IDAHO, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ILLINOIS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF INDIANA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF KANSAS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF KENTUCKY, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF LOUISIANA, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MISSISSIPPI, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MISSOURI, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MONTANA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEVADA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEW HAMPSHIRE, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NORTH DAKOTA, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF OHIO, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF OKLAHOMA, INC., a Delaware corporation

 

By:

/s/ J. Patrick O’Shaughnessy

 

Name:

J. Patrick O’Shaughnessy

 

Title:

Chief Executive Officer and President

 

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

ADVANCE AMERICA, CASH ADVANCE CENTERS OF PENNSYLVANIA, LLC, a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF RHODE ISLAND, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF SOUTH CAROLINA, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF SOUTH DAKOTA, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF TENNESSEE, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF TEXAS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF UTAH, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF VIRGINIA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WASHINGTON, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WISCONSIN, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WYOMING, INC., a Delaware corporation

MCKENZIE CHECK ADVANCE OF IOWA, L.L.C., a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF MISSISSIPPI, LLC, a Tennessee limited liability
company

MCKENZIE CHECK ADVANCE OF NEBRASKA, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF OHIO, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF WISCONSIN, LLC, a Tennessee limited liability company

MCKENZIE SMALL LOANS OF OHIO, INC., a Delaware corporation

NCA OF LOUISIANA, LLC, a Delaware limited liability company

NCAS OF DELAWARE, LLC, a Delaware limited liability company

W.P.S. SYSTEMS, LTD. OF NEW ENGLAND, a Rhode Island corporation

 

By:

/s/ J. Patrick O’Shaughnessy

 

Name:

J. Patrick O’Shaughnessy

 

Title:

Chief Executive Officer and President

 

 

ACSO OF TEXAS, L.P., a Texas limited partnership

ADVANCE AMERICA SERVICING OF TEXAS, L.P., a Texas limited partnership

 

By:

ADVANCE AMERICA, CASH ADVANCE CENTERS OF TEXAS, INC.,

 

a Delaware corporation and its general partner

 

 

 

 

By:

/s/ J. Patrick O’Shaughnessy

 

 

Name:

J. Patrick O’Shaughnessy

 

Title:

Chief Executive Officer and President

 

AARC, LLC, a Delaware limited liability company

 

By:

/s/ W. Thomas Newell

 

Name:

W. Thomas Newell

 

Title:

President

 

 

WINNIPESAUKEE HOLDINGS, INC., a Delaware corporation

 

By:

/s/ Scott R. Miller

 

Name:

Scott R. Miller

 

Title:

Chief Executive Officer and President

 

 

[Signature Pages Continue]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Michael Brashler

 

Name:

Michael Brashler

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swingline Lender

 

 

 

By:

/s/ Scott K. Mitchell

 

Name:

Scott K. Mitchell

 

Title:

Senior Vice President

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

By:

/s/ James Baumgardner

 

Name:

James Baumgardner

 

Title:

Senior Vice President

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Patrick McGraw

 

Name:

Patrick McGraw

 

Title:

Vice President

 

 

 

 

SYNOVUS BANK

 

 

 

By:

/s/ Terry Herron

 

Name:

Terry Herron

 

Title:

Senior Manager Corporate Banking

 

 

 

 

FIFTH THIRD BANK

 

 

 

By:

/s/ Mary J. Ramsey

 

Name:

Mary J. Ramsey

 

Title:

Vice President

 

 

 

 

CAPITAL BANK, N.A.

 

 

 

By:

/s/ Larry B. Britton

 

Name:

Larry B. Britton

 

Title:

Senior Vice President

 

 

 

 

FIRST FEDERAL SAVINGS AND LOAN ASSOCIATION OF CHARLESTON

 

 

 

By:

/s/ Fred A. Drulard

 

Name:

Fred A. Drulard

 

Title:

Senior Vice President, Commercial Banking

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Jamie M. Swisher

 

Name:

Jamie M. Swisher

 

Title:

Vice President

 

 

 

 

BOKF, NA D/B/A BANK OF OKLAHOMA

 

 

 

By:

/s/ Ryan Kirk

 

Name:

Ryan Kirk

 

Title:

Commercial Banking Officer

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

By:

/s/ Stan W. Parker

 

Name:

Stan W. Parker

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------